El presente caso surge como secuela de la Opinión emi-tida por este Tribunal en Colón y otros v. J.C.A., 148 D.P.R. 434 (1999) (en adelante Colón Cortés I).(1) A continuación *738resumimos los hechos pertinentes y la complicada trayec-toria procesal que lo devuelve ante nuestra consideración.
I
En 1992, la Autoridad de Carreteras y Transportación de Puerto Rico (en adelante ACT) comenzó un procedi-miento de declaración de impacto ambiental (en adelante DIA) para el proyecto vial comúnmente conocido como la “Ruta 66” (en adelante la Ruta). La declaración preliminar de impacto ambiental (en adelante DXA-P) circulada por la ACT describía el proyecto como “la construcción de un ex-preso de acceso controlado, con una extensión aproximada de 24.3 kilómetros, a través de los municipios de San Juan, Trujillo Alto, Carolina y Canóvanas”. (Énfasis suplido.) Además, el documento contemplaba la posibilidad de extender la vía hasta Fajardo. Según la ACT, el objetivo primordial de la Ruta era unir los pueblos del este de Puerto Rico con el Area Metropolitana de San Juan (en adelante AMSJ). La DIA-P enfatizaba la importancia de la vía para el desarrollo económico del Este, para descongestionar el-tránsito en la carretera PR-3 (conocida como la Avenida Regimiento 65 de Infantería) y para reducir el tiempo de viaje a algunas de las atracciones turísticas más importan-tes del País.
*739Como parte del proceso de evaluación ambiental, la Junta de Calidad Ambiental (en adelante JCA) informó al público sobre la disponibilidad de la DIA-P y designó un panel examinador para que celebrara vistas al respecto. Luego de considerar tanto la DIA-P sometida por la ACT, como los comentarios recibidos del público y las agencias consultadas, el Panel rindió un primer informe el 29 de diciembre de 1992. El informe incluyó un análisis deta-llado de las deficiencias del documento y concluyó que éste carecía “de información de vital importancia y necesaria para poder realizar una evaluación adecuada de la acción propuesta”. El Panel determinó que la información conte-nida en la DIA-P debía ser ampliada en diversas materias.
El 13 de mayo de 1993 se sometió una versión abreviada del informe del Panel Examinador a la Junta de Gobierno de la JCA. El 15 de mayo la JCA emitió una resolución mediante la cual aprobó dicha versión del informe “en to-das sus partes” y lo hizo formar parte de la resolución. El informe adoptado consideraba necesario que la ACT suple-mentara la DIA-P mediante un “addendum” donde se dis-cutieran una docena de señalamientos. Cabe destacar que la Sec. 2.1(c) del Reglamento sobre Declaraciones de Im-pacto Ambiental Núm. 3106, Junta de Calidad Ambiental, 4 de junio de 1984 (en adelante el Reglamento) dispone que un Addéndum es un “[d]ocumento que preparará la agen-cia donde se incluya información adicional solicitada al proponente, debido a deficiencias encontradas que sean de tal magnitud que deberían revisarse y comentarse antes de solicitarse la DIA-Final”. (Énfasis suplido.) íd., pág. 5.
Entre los señalamientos del Panel Examinador que la ACT tenía que atender mediante un suplemento a la DIA-P, destacan:
1. La discusión de alternativas a la Ruta, ya que las contenidas en la DIA-P no cumplían con lo dispuesto en el Reglamento. Al contraponer la necesidad del proyecto ex-presada por la agencia con las posibles alternativas pre-*740sentadas por los deponentes en las vistas, el Panel deter-minó que era necesario una discusión más profunda de las alternativas al proyecto. La See. 5.3.7 del Reglamento exige que en dicha discusión se considere toda alternativa razonable y se haga un análisis comparado del impacto ambiental de éstas. El único análisis comparado que se hizo en la discusión de alternativas a la Ruta fue uno de costo monetario.(2)
2. La DIA-P no identificó las áreas residenciales que se afectarían por contaminación sónica que no pueda miti-garse construyendo barreras.
3. La discusión del impacto geológico e hidráulico en la DIA-P era muy vaga y superficial. La DIA-P se limitó a decir que los estudios pertinentes se efectuarían. No se identificaron las áreas a través de la Ruta que se conside-raban más propensas a erosión, sedimentación y a deslizamientos. En cuanto a la erosión, no se explicó cómo iba a ser controlada. Esta omisión resulta preocupante en vista que el informe del Panel enfatizó que la construcción de una carretera aumentaba tanto el volumen de escorren-tía como la probabilidad de inundaciones y derrumbes. Ello, debido a que los pavimentos de hormigón y asfalto, y *741la compactación mecánica del terreno incrementarían el área impermeable.
4. La DIA-P no discutía el impacto de las presiones de desarrollos que se crearían a lo largo de la Ruta como im-pactos al ambiente socioeconómico.
5. La DIA-P hacía referencia a una serie de estudios científicos que habría de realizarse en un futuro. El Panel entendía que era necesario efectuar dichos estudios antes de poder evaluar el impacto real del proyecto.
6. Debido a que en la DIA-P se expresó la posibilidad de extender la Ruta de Canóvanas hasta Fajardo, el Panel señaló que se debía discutir el impacto ambiental acumu-lativo de todas las etapas del proyecto propuesto, según lo dispone la reglamentación vigente.
En febrero de 1996, después de tres (3) años del Panel Examinador haber rendido su informe inicial, la ACT pre-sentó un addéndum a la declaración de impacto ambiental (en adelante suplemento). A pesar de haber tardado tanto tiempo en preparar dicho suplemento, en él, la ACT sólo se limitó a evaluar el tramo de Carolina a Canóvanas. Con este cambio, el suplemento pretendía subsanar las defi-ciencias señaladas por el Panel en el informe adoptado por la Junta de Gobierno de la JCA. Lejos de atender los re-querimientos específicos señalados en los informes antes mencionados, la ACT simplemente eliminó de la propuesta los tramos más polémicos de la Ruta: el tramo de Río Pie-dras a Carolina, que discurría en parte por terrenos de la Estación Experimental de la Universidad de Puerto Rico (Jardín Botánico) y el segmento de Canóvanas a Río Grande, que pasaba por las cercanías de El Yunque. Ade-más, el suplemento añadía un corto tramo para conectar la Ruta con la Avenida Regimiento 65 de Infantería que dis-curre paralelamente a la vía propuesta. Véase Exhibit 1.
A pesar del aparente cambio conceptual, el suplemento aún identificaba como objetivo primordial del proyecto el proveer a los usuarios que transitan entre el AMSJ y el *742área Este de la Isla una vía de tránsito alterna tipo expreso de acceso controlado por peajes. Ello, no obstante que el segmento evaluado en el suplemento sólo conecta a un mu-nicipio con otro contiguo. Es decir, une a Carolina con Ca-nóvanas, que es el pueblo vecino inmediato.
El suplemento describe la nueva trayectoria de la si-guiente forma: “La acción propuesta en este documento consiste de una vía expreso con longitud aproximada de 16 kilómetros (10 millas), comenzando en el Municipio de Carolina a la Altura de Plaza Carolina y finalizando en Canóvanas...”. (En adelante ruta acortada.) Véase Exhibit 2. Señala que la Ruta se ha “acortado” para reducir el po-tencial de impacto en los recursos físicos y naturales del área circundante. Sin embargo, el propio documento reco-noce la posibilidad de “fases posteriores”, particularmente la extensión de Canóvanas a Río Grande, y deja en “suspen-so” el tramo de Río Piedras a Carolina. Además, resulta significativo que el suplemento se refiere en todo momento a la ruta acortada como el “tramo” o el “segmento” de Carolina a Canóvanas, o sea, como parte de un todo más largo. Refuerza esta interpretación el hecho que el 24 de junio de 1998, la Junta de Planificación emitió una resolu-ción mediante la cual aprobó la extensión de la ruta acor-tada desde Canóvanas hasta Río Grande.
El 24 de mayo de 1996, Wanda Colón Cortés y las Co-munidades Opuestas a la Ruta 66 (en adelante las Comu-nidades) presentaron una moción ante la JCA solicitando la preparación de una nueva declaración de impacto am-biental (en adelante DIA). Argüyeron que la ACT ignoró los requerimientos del Panel Examinador y en vez de un addendum presentó un suplemento que proponía un pro-yecto distinto al que se describía en la DIA-P. La JCA emi-tió resolución mediante la cual acogió bajo estudio la mo-ción y celebró vistas públicas sobre el suplemento el 27 de junio de 1996. La ACT presentó moción, oponiéndose a la solicitud de nueva DIA.
*743El 29 de mayo de 1997, la JCA comunicó mediante carta dirigida exclusivamente a la ACT, que entendían que al acortar él proyecto, el suplemento había cumplido con el Art. 4(c) de la Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970,, según enmendada, 12 L.P.R.A. sec. 1124(c). Esta decisión fue fundamentada en que la ruta acortada debía evaluarse de forma indepen-diente a cualquier otro tramo que conectara con ella. Ello, contrario a lo dispuesto en el informe del Panel Examina-dor que fuera adoptado anteriormente por la propia JCA a los efectos de exigir que se evaluara el impacto ambiental acumulativo de la totalidad de las etapas del proyecto.
Las Comunidades, al enterarse por medio de la prensa de la carta enviada a la ACT, decidieron impugnar tanto la suficiencia del suplemento, como su “aprobación” por parte de la JCA para publicarlo como declaración final de im-pacto ambiental (en adelante DIA-Final). Las Comunida-des acudieron en revisión al Tribunal de Circuito de Ape-laciones (en adelante Tribunal de Circuito) el cual desestimó el recurso por prematuro. Fundamentó su dicta-men en que no existía decisión final de la JCA debidamente notificada de la cual recurrir.
Inconformes con la desestimación, las Comunidades presentaron una petición de certiorari ante nos. En aquel momento declinamos revisar.
Así las cosas, la ACT publicó un aviso en la prensa en el que informó la disponibilidad de DIA-Final. A raíz de ello, las Comunidades volvieron a pedir revisión ante el Tribunal de Circuito. En síntesis, cuestionaron la conformidad de las DIA-P y suplemento del proyecto con la Ley sobre Política Pública Ambiental y la reglamentación ambiental complementaria. Alegaron que la JCA nunca resolvió su solicitud para que se preparara una nueva DIA mediante resolución debidamente notificada. La JCA y la ACT pre-sentaron una solicitud de desestimación, la cual fue dene-gada por el foro apelativo. Inconformes, tanto la JCA como *744la ACT acudieron ante nos. Luego de examinar los plantea-mientos de las partes, expedimos el auto y emitimos nues-tra Opinión en Colón Cortés I, supra, predecesor del pre-sente caso.
En lo pertinente a las controversias ante nuestra consi-deración, en Colón Cortés I, supra, resolvimos que el suple-mento presentado por la ACT no corrigió las deficiencias a la DIA-P señaladas por el Panel Examinador. Hicimos especial énfasis en que se ignoró el requerimiento del Panel Examinador de producir una DIA para la totalidad de la Ruta. También señalamos que el suplemento debió profun-dizar en el análisis de alternativas a la Ruta y que tenía que incluir un estudio del impacto ambiental secundario que resultaría de las presiones de desarrollo a lo largo de la vía. Finalmente, señalamos la ilegalidad de lo cons-truido hasta entonces por carecer la ACT de una DIA-Final válidamente aprobada.
A raíz de nuestro dictamen, el 7 de junio de 1999, la ACT, sin haber hecho acto afirmativo alguno para corregir las deficiencias que le habíamos indicado, acudió a la JCA y le solicitó que emitiera una resolución formal para resolver la moción de las Comunidades y así se preparara una nueva DIA. El 14 de junio de 1999 la JCA emitió la Reso-lución 99-21-1. En ella, simultáneamente: (1) rechazaba la solicitud para que la ACT preparara una nueva DIA; (2) daba por terminado el proceso de vistas públicas; (3) “apro-baba” el cumplimiento de las DIA-P y suplemento con la Ley sobre Política Pública Ambiental, “autorizándolas” como DIA-Final; y (4) “permitía” a la ACT publicar un aviso sobre disponibilidad de DIA-Final.

En resumen, en menos de una semana la JCA dio por terminado el proceso de consultas públicas y de evaluación ambiental que este Tribunal había declarado crasamente deficiente. Ello, a pesar de que la ACT no realizó acto afir-mativo alguno para cumplir con los señalamientos de ín-dole sustantivo que hiciéramos en Colón Cortés I.

*745Posteriormente, el 16 de junio de 1999, las Comunida-des presentaron ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una petición de mandamus al amparo del Art. 20 de la Ley sobre Política Pública Am-biental, 12 L.P.R.A. see. 1139, dirigida contra la ACT. El recurso perseguía obligar directamente a la ACT a cumplir tanto con lo establecido por éste Tribunal en Colón Cortés I, supra, como con lo dispuesto por el Panel Examinador en su informe según las exigencias de la legislación y regla-mentación ambiental. Las Comunidades, además, solicita-ron una orden inmediata para que la ACT cumpliera con su deber ministerial de no construir hasta tanto no se emi-tiera una DIA-Final para la totalidad de la Ruta que se ajustara a la reglamentación ambiental vigente.
El fin del recurso no era que se revisara la Resolución 99-21-1 de la JCA en sus méritos. Lo que pedían las Co-munidades era que la ACT, como agencia proponente, cum-pliera con los deberes que le impone directamente la Cons-titución, la Ley sobre Política Pública Ambiental y la reglamentación complementaria aprobada a su amparo. Las Comunidades sostuvieron que en vez de corregir las deficiencias de la DIA-P señaladas por el Panel Examina-dor de la JCA y avaladas por este Tribunal, la ACT sim-plemente presentó un suplemento que eliminó del proyecto los tramos más controversiales. Alegaron que esto se hizo para evadir el análisis ambiental de los efectos acumulati-vos exigido por la ley. Denunciaron que, en vez de ejercer su función fiscalizadora, la JCA produjo una resolución pro forma con el propósito de relevar a la ACT de su deber de producir una evaluación ambiental adecuada antes de co-menzar a implantar el proyecto.(3)
*746Tras escuchar a todas las partes en la vista oral cele-brada el 25 de junio de 1999, el Tribunal de Primera Ins-tancia, por voz de la Hon. Carmen Rita Vélez Borrás, Juez, dictó sentencia en la que declaró con lugar la demanda de mandamus y ordenó a la ACT y a su presidente cumplir “con el deber ministerial de obtener una Declaración de Impacto Ambiental válidamente aprobada, luego de cum-plir con lo dispuesto en la Ley Sobre Política Pública Am-biental y el Reglamento Sobre Declaraciones de Impacto Ambiental, para el proyecto de PR 66”. (Énfasis suplido.) El foro de instancia ordenó la paralización de las obras hasta tanto la ACT acreditara contar con una DIA-Final apro-bada en conformidad con la política pública ambiental.
Inconforme con dicho dictamen, el 1ro de julio de 1999, la ACT acudió al Tribunal de Circuito mediante recurso de apelación acompañado de una moción en auxilio de juris-dicción para que se dejara sin efecto la orden del Tribunal de Primera Instancia. En esa misma fecha, el Tribunal de Circuito revocó la orden de paralización permitiendo que se continuaran los trabajos de construcción de la Ruta. Las Comunidades recurrieron de dicha resolución ante este Foro mediante recurso de certiorari el cual fue denegado. Posteriormente, es decir, el 30 de agosto de 1999, el Tribunal de Circuito dictó una sentencia mediante la cual revocó el dictamen de instancia que declaraba con lugar la de-manda de mandamus. Fundamentó su determinación en que la Resolución 99-21-1 emitida por la JCA tornó la de-manda de mandamus en académica. Señaló el foro apela-tivo que la determinación por parte de la JCA de que la DIA-P y el suplemento cumplían con la Ley sobre Política Pública Ambiental, y que la “autorizaba” como la DIA-Final debió cuestionarse directamente ante ellos mediante recurso de revisión administrativa. Finalmente, concluyó que el tribunal de instancia carecía de “competencia” para entender en el asunto.
*747El 7 de septiembre de 1999 las Comunidades recurrie-ron ante, este Foro a través del recurso de certiorari que hoy nos ocupa. En síntesis, cuestionan la determinación del Tribunal de Circuito de que el recurso de mandamus re-sulta improcedente.(4) Arguyen que la ACT incumplió con su deber ministerial de emitir una DIA-Final válida para la totalidad de la Ruta. Señalan que la ACT ignoró tanto los requerimientos que hiciera el Panel Examinador de la JCA, como los señalamientos que hiciera este Tribunal en Colón Cortés I. El recurso fue acompañado de una moción en auxilio de jurisdicción en la que solicitaron que reinsta-láramos la paralización de las obras de construcción de la Ruta decretada por el foro de instancia. Alegaron que desde que el Tribunal de Circuito permitió la continuación de la construcción, ésta había proseguido a paso acelerado y que, por tanto, el recurso podía tornarse académico.
El 15 de septiembre de 1999 emitimos una orden de mostrar causa a ambas partes. En esencia, le ordenamos que argumentaran la procedencia del mandamus para obligar a la ACT a obtener una DIA-Final para la totalidad de la Ruta, a la luz de la Resolución 99-21-1 emitida por la JCA. Tras la comparecencia de las partes, el 5 de octubre de 1999 emitimos una resolución paralizando las obras de construcción y permitiendo la intervención de la JCA en el pleito.(5)
Un mes luego de nuestra resolución, y aún pendiente la petición de certiorari ante nuestra consideración, la Legis-*748latura aprobó dos (2) leyes: La Ley Núm. 323 de 6 de no-viembre de 1999, que enmendó la Sec. 3.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2151, y la Ley Núm. 324 de 6 de noviembre de 1999, que añadió un tercer párrafo al inciso (c) del Art. 4 de la Ley sobre Política Pú-blica Ambiental, supra. En lo pertinente al recurso ante nos, las nuevas leyes pretenden: (1) despojar el procedi-miento de aprobación de una DIA de toda característica adjudicativa y establecer su carácter informal y mera-mente informativo; (2) eliminar la procedencia del mandamus para cuestionar “directa o indirectamente” una deter-minación de la JCA, dando por cumplidos los requisitos del Art. 4(c) de la Ley sobre Política Pública Ambiental, supra, disponiendo que la revisión judicial será el remedio exclu-sivo para revisar los méritos de estas “decisiones” adminis-trativas; (3) eximir a ciertas agencias administrativas, en-tre ellas a la JCA, de tener que justificar sus determinaciones “informales” mediante resoluciones fun-damentadas con determinaciones de hecho y conclusiones de derecho, y (4) permitir el fraccionamiento de proyectos para efectos del análisis ambiental. A pesar que la mayoría de las enmiendas establecidas por las leyes aprobadas in-tentan alterar las interpretaciones de la Ley sobre Política Pública Ambiental contenidas en opiniones anteriores de este Tribunal, es esta última enmienda la que realmente afecta la médula del presente recurso.
El 10 de noviembre de 1999, la ACT presentó una mo-ción de desestimación alegando que, a la luz de lo dis-puesto por las Leyes Núms. 323 (3 L.P.R.A. sees. 2151, 2151 n., 2172 y 2172 n.) y 324 (3 L.P.R.A. sees. 1124, 1124 n., 1139 y 1139 n.), este Tribunal carecía de jurisdicción para considerar el recurso. Adujeron que los cambios en el Derecho efectuados por dichas leyes tornaron las contro-*749versias ante nos en académicas. Además, la ACT anticipa el argumento de inconstitucionalidad de las nuevas leyes y defiende su validez apoyándose en que la legislación no ha adjudicado los méritos de la presente controversia judicial. Aducen que al aprobar las leyes la Legislatura no ha usur-pado el poder de este Tribunal de resolver controversias. En respuesta, las Comunidades presentaron escrito en oposición a la desestimación. En éste, impugnan la consti-tucionalidad de las referidas leyes por violar el principio de separación de poderes.
Hemos dado el caso por sometido. Tras un profundo análisis del voluminoso expediente y las múltiples compa-recencias de las partes, nos encontramos en posición de resolver.
La tarea ante nos es una delicada. El presente caso es muy particular. Por un lado, se trata de una controversia que surge por el incumplimiento obstinado de una agencia administrativa con los parámetros dispuestos en una Opi-nión anterior de este Tribunal. Por el otro, nos enfrenta-mos a actos legislativos que pretenden trastocar el sistema de frenos y contrapesos dispuesto en nuestra Constitución para evitar la llamada “tiranía de la mayoría”.
La adecuada solución del presente caso requiere el aná-lisis de varios asuntos. En primer lugar, debemos estable-cer el estado de derecho bajo el cual resolveremos las con-troversias en sus méritos. Para ello, pasaremos juicio sobre la validez de las Leyes Núms. 323 y 324, supra, según apli-cadas al caso de autos. En segundo término, expondremos el derecho ambiental pertinente a las DIAs y el rol de la JCA en el proceso de evaluación ambiental. Finalmente, discutiremos la procedencia del mandamus, según dis-puesto por el Art. 20 de la Ley sobre Política Pública Am-biental, supra, para compeler a la ACT a preparar una DIA-Final para la totalidad de la Ruta que se ajuste a la política ambiental vigente.
*750Comenzaremos por reseñar brevemente las normas so-bre la separación de poderes y las facultades constitucio-nales exclusivas e inherentes al Poder Judicial.
HH HH
A. Separación de Poderes

Estados Unidos

Aunque la doctrina de separación de poderes no está explícitamente incorporada en la Constitución de Estados Unidos de América, el Tribunal Supremo federal la ha reconocido implícitamente. Así, se ha descrito la doctrina de separación de poderes como fundamental en el esquema democrático de gobierno de Estados Unidos, que anida en el esquema constitucional que limita y controla. National Ins. Co. v. Tidewater Co., 337 U.S. 582, 590-591 (1949) (citando a su vez a Monaco v. Mississippi, 292 U.S. 313, 323 (1934)).
Los forjadores de la Constitución de Estados Uni-dos consideraron muy necesaria la doctrina de la separación de poderes. Fueron dos (2) los criterios principales: (1) proteger la libertad de los ciudadanos, y (2) salvaguardar la independencia de cada rama del gobierno, evitando así que una rama domine a otra o interfiera con ésta. 3 Antieau and Rich, Modern Constitutional Law Sec. 46.00, pág. 376 (1997).
Aunque el primero que desarrolló la doctrina de separación de poderes fue John Locke, quien mejor o más convincentemente logró explicarla fue el Barón de Montesquieu. Éste advertía, que cualquier combinación de los Poderes Ejecutivo, Legislativo y Judicial crearía un sistema con tendencia inherentemente tiránica. Montesquieu, The Spirit of the Laws (Nugent, trad.), 151-2, según citado en 1 Rotunda and Nowak, Treatise on Constitutional *751Law: Substance and Procedure Sec. 3.12 (1999). Desde los tiempos de los foij adores se ha tenido en cuenta el es-quema de Montesquieu. A éste se le ha descrito como un sistema de frenos y contrapesos que garantiza la indepen-dencia de cada rama y evita la acumulación de poder en una sola de ellas. Montesquieu escribió: “Cuando el poder legislativo y el poder ejecutivo se reúnen en la misma persona o el mismo cuerpo, no hay libertad.... No [existe] li-bertad si el poder de juzgar no está bien deslindado del poder legislativo y del poder ejecutivo”. (Énfasis suplido.) Montesquieu, El Espíritu de las Leyes, Buenos Aires, Ed. Libertad, 1944, Libro XI, Cap. 6, pág. 150. Así mismo, James Madison defendió la Constitución de Estados Unidos adheriéndose a los principios de Montesquieu y descri-biendo la separación de poderes como “essential to a free government”. Además, demostró cómo el esquema de Montesquieu no requería una división estricta y categórica de funciones entre las tres (3) ramas de gobierno.(6) The Federalist, Núm. 48, pág. 332 (J. Madison) (J.E. Cooke ed. 1961).
De otro lado, se ha dicho que el concepto de separación de poderes es más “una doctrina política” que un “una regla técnica de derecho”. F. Frankfurter y J.M. Landis, Power of Congress over Procedure in Criminal Con-tempts in “Inferior” Federal Courts - A Study in Separation of Powers, 37 Harv. L. Rev. 1010, 1012-1014 (1924).
*752En repetidas ocasiones el Tribunal Supremo de Estados Unidos ha expresado que la doctrina de separación de poderes protege la libertad del ciudadano frente a una peligrosa acumulación de poder en una rama de gobierno. Así, en Sinking Fund Cases, 99 U.S. 700, 718 (1878), el Tribunal Supremo federal resolvió que una rama del gobierno no puede usurpar o apropiarse de facultades de otra rama sin ocasionar daño. La seguridad de las instituciones, acotó el Tribunal, depende en gran medida de la estricta observación de estos principios.
Más adelante, en O’Donoghue v. United States, 289 U.S. 516, 530 (1933), el Juez Sutherland expresó que la separación de poderes que emana de la Constitución no es una mera conveniencia o mecanismo de organización gubernamental. Por el contrario, se trata de algo básico y de vital importancia: prevenir o evitar el advenimiento de estos poderes, esencialmente diferentes, en las mismas manos. Salvaguardando esta separación de poderes, según el Juez Reed, la democracia garantiza las libertades del Pueblo frente a excesivas concentraciones de poder. United Public Workers v. Mitchell, 330 U.S. 75, 91 (1947).
Como regla general, se entiende que la doctrina de separación de poderes significa que la función judicial sólo puede ser llevada a cabo por la Rama Judicial, y de la misma manera, que labores no judiciales deben ser dejadas para la correspondiente actuación de las otras ramas. Véase Antieau and Rich, supra, pág. 377.
Como hemos dicho, la doctrina de separación de poderes nunca pretendió establecer completa separación entre las ramas, sino un sistema de frenos y contrapesos que impidiera la excesiva acumulación de poder en una rama de gobierno, lo que necesariamente va en detrimento de las otras ramas y del ordenamiento constitucional en el que vivimos. El Tribunal Supremo de Estados Unidos, por voz de su Juez Presidente Marshall, en su célebre opinión *753de Marbury v. Madison, 5 U.S. 137 (1803), que toma hoy renovada vigencia, estableció que la Rama Ejecutiva debe acatar las órdenes de los tribunales para cumplir con el Derecho, al igual que el Congreso no puede aprobar legis-lación que atente contra la Constitución. Son los tribunales los intérpretes finales de la Constitución y las leyes.
En cuanto a la revisión judicial, ésta surge en Estados Unidos a raíz de Marbury v. Madison, supra. Allí se estableció que la determinación de si existe un conflicto entre una ley y la Constitución, y resolver dicho conflicto, “is of the very essence of judicial duty”. Se resolvió, además, que “[I]t is emphatically, the province and duty of the judicial department, to say what the law is”. Añadió que lo contrario “would be giving to the legislature a practical and real omnipotence ... [and] reduces to nothing, what we have deemed the greatest improvement on political institutions, a written constitution ...”. íd., pág. 176. Véanse, además: Cooper v. Aaron, 358 U.S. 1 (1958); Baker v. Carr, 369 U.S. 186 (1962); Powell v. McCormack, 395 U.S. 486 (1969); United States v. Nixon, 418 U.S. 683 (1974).
El filósofo político Alexis de Tocqueville analizó cómo la humanidad ha enfatizado el rol primordial de la Judicatura en la sociedad norteamericana. Expresó que los tribunales son el portaestandarte en que engranan nuestras instituciones gubernamentales. “Los tribunales son el timón que equilibra el sistema constitucional, y es el nuestro el sistema constitucional más equilibrado y controlado.” (Traducción nuestra.) W. Wilson, Constitutional Government in the United States, 1917, pág. 142.
Por otra parte, al analizar la verdadera autoridad o autonomía de operación que tienen los tribunales, se ha dicho que es una autoridad eminentemente moral, no tanto física. N. Redlich, B. Schwartz y J. Attanasio, Constitutional Law, 3ra ed., Nueva York, Ed. Matthew Bender, 1996, pág. 17. Operan los tribunales en gran medida por *754convicción moral, no sólo por el uso de la fuerza. Las cortes dependen de ayuda del Ejecutivo incluso, algunas veces, para poner en vigor sus sentencias.

Puerto Rico

La separación de poderes en Puerto Rico está ex-presamente consagrada en la See. 2 del Art. I de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. De igual manera, la revisión judicial es de abolengo constitucional. Antes del 1952, la facultad de los tribunales para anular leyes emanaba exclusivamente de lo dispuesto en los propios fallos judiciales. Véase J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 95. Desde entonces, nuestra Constitución se convirtió en la base de la revisión judicial al disponer la forma específica en que el Tribunal Supremo declarará inconstitucional una ley. Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1.
En Silva v. Hernández Agosto, 118 D.P.R. 45, 54-55 (1986), reiteramos que los cuerpos legislativos no pueden convertirse en los jueces constitucionales de sus propios poderes. Es a los tribunales a quienes les corresponde interpretar las leyes y la Constitución. La interpretación inicial que de la Constitución haga otra rama merece deferencia, pero debe prevalecer la norma que establece que la determinación final corresponde a los tribunales.
En Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 278 (1978), este Tribunal, por voz de su Juez Presidente Señor Trías Monge, señaló, citando a Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977), que:
...la función de interpretar la Constitución es atributo indele-gable de la Rama Judicial. Es a los tribunales que les corres-ponde fijar el significado de las disposiciones constitucionales envueltas aquí. Competería por entero la reglamentación de esta materia a la Rama Legislativa únicamente si resolviéra-*755mos que este Tribunal es impotente bajo la Constitución para proteger el derecho a la intimidad de los ciudadanos de este país en este aspecto de las relaciones familiares; que carece igualmente de poder para impedir la degradación a que a me-nudo se fuerza a los cónyuges bajo la situación imperante; y que su papel no puede rebasar al del simple espectador limi-tado a lo sumo a lamentar el desprestigio que sufre necesaria-mente un sistema jurídico divorciado de la realidad a la que se supone que sirva. ... [E]n buena teoría de adjudicación, ade-más, los parlamentos no son los únicos agentes de cambios so-ciales necesarios. Cuando se trata de mantener vivo un es-quema constitucional, de conservarlo en buena sintonía con las realidades del país, es principal deber de la judicatura propen-der igualmente a tal fin, aunque con la mesura y circunspección que le impone su papel dentro de nuestro sistema de gobierno y sin exceder el marco de sus atribuciones. (Enfasis suplido.) Figueroa Ferrer v. E.L.A., supra, págs. 277-278.
No hay duda que este Tribunal es “custodio y guardián máximo de nuestra Constitución”, Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975); P.S.P. v. C.E.E. Com. Estatal de Elecciones, 110 D.P.R. 538 (1980), o “intérprete final” o “supremo”, Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983). Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. I, págs. 56-73.
En Santa Aponte v. Ferré Aguayo, 105 D.P.R. 670, 671 (1977), se resolvió que bajo nuestro sistema democrático, “la autoridad para interpretar la Constitución y las leyes del país reside exclusivamente en la Rama Judicial.... La Rama Judicial puede resolver que determinada facultad le corresponde tan sólo a otra Rama, pero la interpretación al efecto es atributo exclusivo de los tribunales”. (Enfasis suplido.)
En P.R. Tobacco Córp. v. Buscaglia, Tes., 62 D.P.R. 811, 822 (1944), este Tribunal dictaminó que es doctrina firmemente establecida por la jurisprudencia federal y estatal que la Legislatura no está facultada para invadir el campo de acción del Poder Judicial, dejando sin efecto, *756modificando, o menoscabando una sentencia final dictada por una corte con jurisdicción para dictarla.
 Como sabemos, es de todo punto insostenible un esquema legal en que un fallo judicial esté supeditado a acción ulterior de la Asamblea Legislativa. Torres v. Castillo Alicea, 111 D.P.R. 792, 802-803 (1981). Su resultado sería nefasto. Quedaría una sentencia judicial sujeta y con-dicionada en su valor a que otra rama del gobierno le im-parta su aprobación, todo ello, en contravención al princi-pio de separación de poderes. íd.
En Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998), (en adelante Misión T) tuvimos la ocasión de elaborar sobre el concepto de separación de poderes. Se trataba allí, como aquí, de una situación de intromisión de la Asamblea Le-gislativa, en su función de legislar, con el ejercicio de la función judicial. En aquel entonces, el Tribunal de Circuito dictó una sentencia en la que revocó una decisión de la Junta de Planificación. En consecuencia, ordenó la parali-zación total de las obras objeto de aquella controversia, hasta que se cumpliera con la legislación y reglamentación aplicables. Menos de un (1) mes después, la Legislatura aprobó y el Gobernador firmó una ley que autorizaba a la Junta a continuar de inmediato con el proyecto detenido, eximiéndola del cumplimiento de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico y estableciendo nuevos procedimientos y re-quisitos para la autorización del proyecto y para la revisión judicial.
La Asamblea Legislativa fundamentó su actuación en su poder de reglamentación y en su facultad constitucional de proteger la vida, la salud y el bienestar del pueblo.(7) Invocaron, además, la Sec. 19 del Art. VI, de la Constitu-ción del Estado Libre Asociado de Puerto Rico, L.P.R.A., *757Tomo 1, sobre la obligación de conservar nuestros recursos naturales. Adujeron, en suma, que su premura la justifi-caba el estado de emergencia que aquejaba al Pueblo y aseguraron entonces que la Asamblea Legislativa no es-taba “revisando” la decisión del Tribunal de Circuito, sino que estaban alterando el estado de derecho vigente. Alega-ron haber establecido un nuevo esquema, tanto sustantivo como procesal. Como podrá notarse el razonamiento invo-cado por la Legislatura en este caso es harto similar al que invalidamos en Misión I, supra.
Luego de elaborar extensamente sobre los orígenes, el significado y alcance de la separación de poderes y la revisión judicial, concluimos que dicha ley era inconstitucional por contravenir el principio de separación de poderes. Dijimos entonces: “El poder de revisar una sentencia le corresponde a la Rama Judicial. Es una facultád que integra la entraña misma del poder que la Sec. 1 del Art. V de la Constitución, supra, les asigna exclusivamente a los tribunales. No es una facultad compartida con el Poder Legislativo, ni trasladable a éste por razón alguna.” Misión I, pág. 112. Citando a Banco Popular, Liquidador v. Corte, 63 D.P.R. 66, 76 (1944), reiteramos que la esencia del Poder Judicial no puede ser destruida, “convirtiendo el poder para decidir en una débil oportunidad para consul-tar y recomendar ...”. Banco Popular, Liquidador v. Corte, supra, pág. 76.
Comentando Misión I, supra, en particular sobre la opi-nión unánime del Tribunal en cuanto a este extremo, el profesor de derecho constitucional, David Helfeld, concluyó que no podía ser de otra manera. “[S]i el Tribunal Supremo hubiese acatado la Ley 19, las ramas políticas del gobierno podrían intervenir para asegurar el resultado de cualquier litigio, convirtiendo así a la rama judicial en un instru-mento de su voluntad.” D.M. Helfeld, Derecho Constitucional, 68 Rev. Jur. U.P.R. 345, 375 (1999).
*758B. Validez de las leyes
En la situación ante nos, la Asamblea Legislativa aduce que, al aprobar las Leyes Núms. 323 y 324, supra, no pre-tende “revisar” sentencia alguna de este Tribunal. Argu-mentan, que las leyes bajo análisis no “adjudican” los mé-ritos del caso que tiene este Tribunal ante sí. Con su actuación, sólo pretenden alterar algunos de los preceptos de derecho aplicables a los procedimientos que hemos te-nido bajo nuestra consideración y “aclarar” a este Tribunal la intención legislativa y la forma en que deben interpre-tarse las disposiciones de ley que permanecen inalteradas. Recapitulemos lo que ha sucedido.
El 15 de septiembre de 1999, emitimos una orden de mostrar causa a las partes para que discutieran las razo-nes por las cuales procedía o no el mandamus para compe-ler a la ACT a emitir una DIA-Final para la totalidad de los segmentos de la Ruta. En dicha resolución expusimos las controversias medulares que estaban siendo estudiadas por este Tribunal con relación al caso de marras. El 5 de octubre de 1999, dictamos otra resolución en la cual, ade-más de paralizar las obras, este Tribunal intimó la proce-dencia del mandamus contra la ACT en caso de que deter-mináramos su incumplimiento con las “responsabilidades directas e indelegables” que le impone la Ley sobre Política Pública Ambiental y su reglamentación complementaria.
Apenas un (1) mes más tarde, el 6 de noviembre de 1999, se aprobaron las Leyes Núms. 323 y 324, supra. La Ley Núm. 323, supra, tuvo el propósito de enmendar la Ley de Procedimiento Administrativo Uniforme del Estado Li-bre Asociado de Puerto Rico a los fines de declarar como procedimientos informales “sin función o característica ad-judicativa alguna”(8) —(énfasis suplido) Ley Núm. 323, supra, 1999 (Parte 2) Leyes de Puerto Rico 1450— a: (1) la adjudicación de subastas, (2) concesión de préstamos, (3) *759concesión de becas, (4) concesión de subsidios, (5) concesión de subvenciones, (6) emisiones de deuda, (7) inversiones de capital, (8) reconocimientos o premios, y (9) todos los trá-mites o etapas del proceso, de evaluación de documentos ambientales requeridos por el Art. 4(c) de la Ley sobre Po-lítica Pública Ambiental, supra. Según el nuevo precepto, en ninguno de estos procedimientos debe requerirse a las agencias que fundamenten sus resoluciones con determi-naciones de hecho y conclusiones de derecho. Se reitera, además, la norma bien establecida de que el recurso ade-cuado para revisar los méritos de una decisión administra-tiva es la revisión judicial.
En Colón Cortés I, supra, ley del caso en la presente controversia, resolvimos que al aprobar una DIA la JCA ejerce funciones que no son propiamente ni de reglamentación, ni adjudicativas. Luego, en Mun. de San Juan v. J.C.A., 149 D.P.R. 263 (1999), reiteramos la naturaleza sui géneris del procedimiento de aprobación de una DIA pero, además, establecimos que el proceso, aunque informal e informativo, “goza de características adjudicativas”. (Enfasis suplido.) Dictaminamos, que “cuando la Junta considera y resuelve una solicitud de declaración de impacto ambiental, está ejerciendo poderes cuasijudiciales.” (Énfasis suplido.) Mun. de San Juan v. J.C.A., supra, pág. 286. Recordamos que, independientemente de la naturaleza informal de la determinación de la JCA, ésta se encuentra sujeta a revisión judicial.
En atención a ello, establecimos en Mun. de San Juan v. J.C.A., supra, que para los tribunales ejercer su función revisora y dar la debida deferencia a la determinación administrativa, “no bastan un expediente de la prueba y una simple decisión”. (íd., pág. 286). Concluimos que: (1) sólo si la JCA llega a conclusiones sobre hechos básicos y definitivos es que los tribunales podemos ejercer nuestra función revisora; y (2) bajo ningún concepto nuestra función revisora tiene el alcance de obligarnos a escudriñar en *760el expediente administrativo para dar con las bases deciso-rias que utilizó la agencia. “Esto es deber exclusivo de la agencia y es ésta la que tiene la insoslayable obligación de poner al tribunal en posición de poder evaluar su determinación.” (Énfasis suprimido.) íd., pág. 283.
Finalmente, resolvimos en el citado caso que la JCA “viene obligada a emitir su determinación fundamentada” (Mun. de San Juan v. J.C.A., supra, pág. 286) con conclusiones “lo suficientemente definidas como para poner a los tribunales en posición de determinar si los hechos, tal y como los encontró probados la Junta, ofrecen una base razonable para tal resolución”. (Énfasis suplido.) íd. Como vemos, la Ley Núm. 323, supra, intentó “revocar” nuestros pronunciamientos en Mun. de San Juan v. J.C.A., supra, y en Colón Cortés I. Sin embargo, ninguna de sus disposiciones resulta pertinente o aplicable al presente caso. Las Comunidades no interesan que revisemos y entremos en los méritos de la Resolución 99-21-1 de la JCA. El auto de “mandamus” no va dirigido contra dicha agencia, por lo tanto, no nos concierne si la Resolución está debidamente fundamentada o. no.
De otra parte, la Ley Núm. 324, supra, enmendó los Arts. 4(c) y 20 de la Ley sobre Política Pública Ambiental, supra. La Sec. 1 de la Ley Núm. 324 (12 L.P.R.A. see. 1124) añadió al inciso (c) del Art. 4, supra, un tercer párrafo sub-titulado “Interpretación de las Disposiciones Legales”. En lo aquí pertinente, dicho párrafo dispone:
En aquellos casos donde el Gobierno de Puerto Rico adopte planes a largo plazo de desarrollo de infraestructura pública, en particular, pero no limitado únicamente a los proyectos de transportación contemplados en los planes viales de la Junta de Planificación, se reconoce que los proyectos asociados a dichos planes pueden llevarse a cabo por etapas, según la política pú-blica y los recursos lo permitan. Las agencias e instrumentali-dades del Gobierno de Puerto Rico deberán someter las decla-raciones de impacto ambiental, cuando correspondan, antes de proceder a la construcción de cualquiera de dichas etapas. (En-fasis suplido.) 12 L.P.R.A. see. 1124.
*761La disposición antes citada parece intentar derogar, sub silentio, el requisito del Reglamento de evaluar el impacto ambiental, individual y acumulativo, de todas las etapas de determinada propuesta en una sola DIA. En otras pala-bras, dicha sección permite a las agencias gubernamenta-les someter las declaraciones de impacto ambiental para proyectos de infraestructura pública al escrutinio de la JCA por pedazos.
En su See. 2, la Ley Núm. 324 (12 L.P.R.A. see. 1139) intenta restringir la utilización del mandamus establecido en el Art. 20 de la Ley sobre Política Pública Ambiental, supra. En lo pertinente, dispone que:
... cualquier persona natural o jurídica afectada por la falta de implementación de este capítulo podrá acudir al Tribunal de Primera Instancia en solicitud de que se expida un mandamus [sic] para que se cumpla con lo dispuesto en este capítulo; Dis-poniéndose, no obstante, que dicho recurso no procederá para cuestionar una decisión de la Junta de Calidad Ambiental dando por cumplidos los requisitos de sec. 1124(c) de esta título [Ley sobre Política Pública Ambiental] al considerar un docu-mento ambiental, lo que se hará exclusivamente en virtud de lo dispuesto en la Ley de Procedimiento Administrativo Uniforme. (Énfasis suplido.) 12 L.P.R.A. see. 1139.
Como podrá observarse, ambas leyes resultan algo contradictorias. Por un lado, la Ley Núm. 323, supra, in-tenta hacer del proceso de DIA ante la JCA un proceso consultivo informal, “sin característica adjudicativa algu-na”, con el propósito de relevar a las agencias de funda-mentar sus resoluciones con determinaciones de hecho y conclusiones de derecho. De otra parte, la Ley Núm. 324, supra, pretende establecer que las resoluciones de la JCA constituyen una “decisión” a los fines de evitar que se uti-lice el recurso de mandamus para revisar “directa o indi-rectamente” los méritos de una resolución de la JCA dando por cumplidos los requisitos del Art. 4(c) de la Ley sobre Política Pública Ambiental, supra.
*762Para justificar su proceder, y al igual que en Misión I, supra, la Asamblea Legislativa se apoya en su “amplia fa-cultad” constitucional para aprobar leyes en protección de la vida, la salud y el bienestar de la ciudadanía. Añaden que el carácter representativo de la Asamblea Legislativa, al ser sus componentes electos directamente por el Pueblo, les permite ser el instrumento de la voluntad de éste. Sus actuaciones, por tanto, son las actuaciones del Pueblo, y es éste, argumentan, quien en última instancia detenta auto-ridad para ejercitar el “poder de razón de estado” a través de sus representantes democráticamente electos. Parecen entender que dicho carácter representativo reviste de in-munidad cualquier acto legislativo.
Las Comisiones de lo Jurídico Civil y de Desarrollo So-cioeconómico y Planificación, emitieron un informe con-junto en el que recomendaron la aprobación de la medida objeto de análisis. De dicho informe se percibe suma cau-tela en cuanto al tema de separación de poderes. Abordan los fundamentos expuestos por este Tribunal en Misión I, supra. Argumentan las Comisiones en su informe que no se está infringiendo la doctrina de separación de poderes, sino que se están siguiendo los parámetros dispuestos por este Tribunal para el ejercicio constitucional del Poder Legislativo. También sostienen que el balance entre la más eficaz conservación de los recursos naturales y el medio ambiente, y el mayor desarrollo y aprovechamiento de és-tos para el beneficio general de la comunidad es de juris-dicción exclusiva de los cuerpos legislativos electos.
En realidad, la actuación en esta ocasión es en extremo análoga a la de Misión I, supra, excepto que aquí, la ACT argumenta la acción legislativa de otra manera. Interpre-tan la actuación de la Legislatura como la creación de un nuevo estado de derecho que “no h[a] pretendido hacer de-terminaciones de hechos [sic] ni dictar conclusiones de de-recho particulares”. Aducen que la Legislatura no ha adju-dicado los méritos de la controversia ante la consideración *763judicial. Añaden, citando nuestras expresiones en Misión I, supra, que al legislar se pueden afectar litigios pendientes “ ‘siempre que [se] haga en el marco de la enunciación de una nueva norma de derecho y no meramente de la adju-dicación de una controversia específica”.
La ACT trata de distinguir a Misión I, supra, del pre-sente caso aduciendo que allí el Poder Legislativo intentó dictar normas al Poder Judicial sin que mediase enmienda al derecho aplicable, y que aquí se aprobaron leyes para ello. Pretenden convencernos de que aquí se trata de sim-ples enmiendas a una ley que, incidentalmente, por razo-nes de azar, tornan académica la controversia ante nos. Rechazamos la utilización de nuestra propia jurispruden-cia para semejante artificio.
La intención tras la aprobación de las Leyes Núms. 323, y 324, supra, fue ampliamente difundida por sus promoventes(9) La exposición de motivos de ambas leyes revelan además una clara intención dual de la Asamblea Legislativa. Por un lado, las enmiendas intentan “corregir” las interpretaciones legales que este Tribunal ha hecho del procedimiento de una DIA en casos anteriores al presente. *764Por el otro, intentan abrogarse la facultad de adjudicar o predeterminar el resultado final del caso que se encuentra actualmente ante nuestra consideración. Lo importante al determinar si cierta actuación legislativa infringe el prin-cipio de separación de poderes, es si la intención clara y específica de la ley fue afectar el resultado de un pleito particular. Lo importante no es la forma del acto, sino su contenido.
Este Tribunal no puede hacer abstracción de la verda-dera intención y propósito tras determinada acción legisla-tiva, y conformarse con sólo considerar lo que deliberada-mente consignan en informes rendidos por las comisiones legislativas. La consecuencia de la legislación ante nuestra consideración es liberar a la ACT de los deberes ministe-riales que, según determinamos en Colón Cortés I, supra, todavía no había cumplido. No podemos pecar de una inge-nuidad tal que nos haga obviar cuál es el verdadero propó-sito y fin de determinada actuación, cegados por lo que convenientemente se nos presenta en alegatos jurídicos como el “propósito legislativo”. No nos vamos a prestar a tal contradicción, ni al juego de palabras que a la postre no corresponde con la realidad.
Este Tribunal, como custodio e intérprete final de nues-tra Constitución, la va a proteger y no va a permitir que acciones como la que hoy nos ocupa opaquen o disminuyan su valor, avalando que la parte que resulte o pudiera resul-tar perdidosa en un proceso judicial procure legislación de encargo que le permita continuar con una acción declarada ilegal por la Rama Judicial. Es decir, no podemos consentir que la Legislatura, con el aval del Gobernador, se convierta en un Tribunal Supremo de facto, revocando acciones to-madas por este Foro.
En virtud de lo anterior, resolvemos que la Sec. 1 de la Ley Núm. 324, supra, única de las enmiendas aplicable a la controversia ante nuestra consideración, resulta incons-*765titucional en su aplicación.(10) Ello, por contravenir el prin-cipio de separación de poderes. La Asamblea Legislativa ha usurpado de forma impermisible la facultad básica del Po-der Judicial para estructurar remedios adecuados a los agravios que se le presentan. Ha pretendido, además, re-vocar la determinación de este Tribunal en Colón Cortés I, supra, sobre las deficiencias de la DIA-P y el suplemento preparados por la ACT. Por último, ha tratado de afectar el resultado del presente caso.(11) Por las razones antes ex-puestas, el recurso ante nuestra consideración no se ha tornado académico. Pasemos ahora a considerar el resto de los planteamientos de las Comunidades.
HH HH HH
Según advertimos en la primera parte de esta Opinión, las Comunidades impugnan la determinación del Tribunal de Circuito de que el recurso de mandamus se tornó aca-démico una vez la JCA aprobó la Resolución 99-21-1. Se-ñalan que la ACT aún no ha cumplido los requisitos sus-tantivos y procesales de la Ley sobre Política Pública Ambiental y su reglamentación complementaria. Indican que la ACT fraccionó indebidamente el proyecto de la Ruta para efectos del escrutinio ambiental y, por consiguiente, procede expedir el auto de mandamus para compelerla a emitir una DIA-Final válida para la totalidad del trayecto contemplado. Examinemos en primera instancia los debe-res de corte ministerial impuestos por la Constitución, la *766Ley sobre Política Pública Ambiental y la reglamentación complementaria a la ACT como agencia proponente.
A. Deberes impuestos por la política pública ambiental re-lacionados con el proceso de declaración de impacto am-biental
Se incluyen en la Constitución de un país aquellos prin-cipios jurídicos a los cuales desea imprimírseles estabilidad. Se trata de aquellas normas sociales que se consideran vitales para la convivencia pacífica, el bien co-mún y la continuidad de una democracia saludable. En suma, son reglas de carácter tan esencial para una socie-dad, que su permanencia no se abandona a los vaivenes de gobierno o a meros cambios de idiosincrasia.
La protección del ambiente en Puerto Rico ostenta rango constitucional. La profunda preocupación de la Asamblea Constituyente por el uso prudente de nuestros escasos recursos y la conservación de la naturaleza para futuras generaciones, provocó que se plasmara de forma permanente la siguiente norma en la Sec. 19 del Art. VI de la Constitución:
Será política pública del Estado Libre Asociado la más eficaz conservación de sus recursos naturales así como el mayor desa-rrollo y aprovechamiento de los mismos para el beneficio general de la comunidad .... Art. VI, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 421.
Se establece como política pública un doble mandato cuyo fino balance asegura el desarrollo sostenible del País y la protección del medio ambiente para el disfrute de la presente y futuras generaciones. Al interpretar este doble mandato hemos señalado que éste:
... no es meramente la expresión de un insigne afán ni consti-tuye tampoco sólo la declaración de un principio general de carácter exhortativo. Se trata, más bien, de un mandato que debe observarse rigurosamente y que prevalece sobre cualquier estatuto, reglamento u ordenanza que sea contraria a éste. (En-*767fasis suplido y en el original.) Véase Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908, 919 (1998) (en adelante Misión II).
El referido mandato constitucional estableció un deber ineludible y continuo de todos los componentes del Estado que prevalece sobre todo precepto estatutario que se le oponga. Misión II, supra. Para instrumentar esta directriz, la Asamblea Legislativa aprobó la Ley sobre Política Pública Ambiental. En particular, resultan pertinentes a la consideración del presente recurso dos (2) de sus disposiciones. Por un lado, el Art. 4(c) de la Ley sobre Política Pública Ambiental, supra, el cual establece una obligación de carácter ministerial para toda entidad gubernamental de producir un documento de evaluación ambiental antes de realizar o promulgar cualquier acción, legislación o decisión que afecte significativamente el ambiente. Por el otro, el Art. 20 de la Ley sobre Política Pública Ambiental, supra, el cual incorpora el recurso de mandamus como remedio disponible a cualquier persona afectada por la falta de implantación de la Ley.
El Art. 4(c) de la Ley sobre Política Pública Ambiental, supra, establece la obligación ministerial de toda agencia que desea llevar a cabo una acción o promulgar una decisión que afecte significativamente el ambiente (en adelante agencia proponente), de emitir una DIA.(12) En términos de contenido, el inciso exige que la DIA sea escrita y detallada, y que discuta cinco (5) aspectos de la propuesta: (1) el impacto ambiental; (2) los efectos adversos al ambiente que son inevitables; (3) las alternativas a la acción o decisión propuestas; (4) la relación entre usos *768locales a corto plazo del medio ambiente y la conservación y mejoramiento de la productividad a largo plazo, y (5) los compromisos irrevocables de recursos involucrados. Ade-más, el Art. 4(c), supra, requiere una consulta con el pú-blico y otras agencias concernidas antes de la emisión de una DIA-Final.(13)
Con el objetivo de establecer requisitos sustantivos y procesales para la emisión de una DIA válida conforme a lo establecido en el Art. 4(c) de la Ley sobre Política *769Pública Ambiental, supra, la JCA promulgó el Regla-mento.(14) Para facilitar la interpretación del Reglamento y como reglamentación complementaria, la JCA aprobó ade-más, un Manual para la Preparación, la Evaluación y el Uso de las Declaraciones de Impacto Ambiental, 19 de diciembre de 1972, Junta de Calidad Ambiental (en adelante el Manual, y en conjunto con el Reglamento, la Reglamentación). Éstos detallan los parámetros que debe cumplir una agencia proponente para contar con una DIA-Final que se ajuste a la política pública ambiental.
Los procedimientos y requisitos de contenido estableci-dos en la Reglamentación van dirigidos a “asegurar que la información relacionada con el ambiente y los recursos na-turales esté disponible a los oficiales públicos responsables [de evaluar la acción u otorgar permisos] y a los ciudada-nos, antes de que.se tomen decisiones y se implanten las acciones”. (Énfasis suplido.) Sec. 1.2(d) del Reglamento, supra, pág. 2. Ésta va a “ayudar a los oficiales públicos a tomar decisiones que estén basadas en un claro conoci-miento de las consecuencias ambientales envueltas ...”. (Énfasis suplido.) íd. Además, la declaración de política pú-blica del Reglamento enfatiza el objetivo de utilizar los me-canismos allí establecidos para “identificar y evaluar las alternativas razonables que existan para las acciones pro-puestas, las cuales aminorarían o minimizarían los efectos adversos de dichas acciones sobre la calidad del ambiente humano”. (Énfasis suplido.) Sec. 1.2(h) del Reglamento, supra, págs. 2-3.
Como instrumento de planificación, el proceso de DIA procura evitar que se tomen decisiones inconscientes que resulten en la dilapidación insostenible de nuestros limitados recursos naturales. Se aspira a que las decisio-*770nes gubernamentales que atañen al ambiente se tomen cuidadosamente y con una visión responsable del futuro. Por ello, el Reglamento, supra, claramente exige a toda agencia proponente el cumplimiento estricto con sus dispo-siciones y las del Manual, supra, antes de promulgar ac-ción o tomar decisión alguna que afecte al ambiente de forma significante. La Reglamentación enfatiza repetida-mente que la DIA-P debe prepararse lo antes posible dentro del desarrollo del proyecto y que, cualquier caso, siempre debe contarse con una DIA-Final “treinta (30) días calen-dario antes de iniciarse la acción propuesta”. (Enfasis suplido.) See. 5.5.7 del Reglamento, supra, pág. 28. Véase, también, la Sec. 5.5.1 del Reglamento, supra. Entendemos, pues, que la DIA-Final es, a su vez, requisito previo esen-cial para la validez de todo permiso que se emita en torno a una acción propuesta. Veamos qué se requiere para contar con una DIA-Final.
Desde el punto de vista procesal, la DIA-Final tiene que pasar por cuatro (4) etapas. El proceso de DIA comienza con la preparación de una evaluación ambiental por parte de la agencia proponente que le permitirá a ésta decidir si su propuesta requiere la preparación de una DIA-P o una determinación de impacto ambiental no significativo. Culmina con la emisión por parte de la agencia proponente de una DIA-Final que debe ajustarse en términos procesales y sustantivos a lo dispuesto en la Ley sobre Política Pública Ambiental, supra, y la Reglamentación. La DIA-Final:
[e]s la ... que preparará la agencia proponente incorporando y ofreciendo consideración a los comentarios del público, de la JCA y/o [sic] de las agencias comentadoras respecto a la DIA-Preliminar o a cualquier suplemento de la misma. (Enfasis suplido.) Sec. 2.1(j) del Reglamento, supra, pág. 6.
Como podrá notarse, dentro del esquema que se ha adoptado, la responsabilidad de cumplir con el procedimiento, y de emitir una DIA-Final adecuada la tiene la *771agencia proponente. La See. 5.5.6.1 del Reglamento, supra, permite a la agencia proponente considerar su DIA-P como DIA-Final cuando:
a. La DIA Preliminar preparada satisfaga todos los requisitos del Artículo 4(C) de la Ley Número 9, del 18 de junio de 1970, según enmendada, y de este Reglamento.
b. Los comentarios hechos sobre la DIA Preliminar sean favorables.
c. La preparación de una DIA-Final constituya una repetición de la información incorporada a la DIA Preliminar.
ch. No existan comentarios de importancia que considerar en una DIA-Final, y
d. Cuando la Junta así lo recomiende. (Enfasis suplido.) Regla-mento, supra, Sec. 5.5.6.1, págs. 27-28.
En el caso de autos la ACT entiende que cuenta con una DIA-Final meramente porque la JCA “aprobó” el cumpli-miento de la DIA-P y su suplemento con el Art. 4(c) de la Ley sobre Política Pública Ambiental, supra. Bajo las cir-cunstancias específicas de este caso, no les asiste la razón.
En Colón Cortés I, supra, págs. 5-6, este Tribunal señaló que, conforme al informe del Panel Examinador aprobado por la Junta de Gobierno de la JCA, la ACT venía obligada a “discutir con mayor detalle, entre otros aspectos, (1) las alternativas evaluadas, (2) las presiones de desarrollo a lo largo de la vía y (3) el impacto ambiental acumulativo de todas las etapas del proyecto”. Obsérvese que nuestra Opi-nión se emite después que la ACT había preparado el su-plemento, por ende, tanto la DIA-P como su suplemento estuvieron ante nuestra consideración y fueron evaluados por este Tribunal.
En Colón Cortés I, supra, también advertimos que la ACT no cumplió con ninguno de los incisos de la (a) a la (ch) previamente transcritos. Además, señalamos que fal-taba que la JCA emitiera una resolución formal en la que determinara que el suplemento había cumplido con lo re-querido por el Panel Examinador y lo recomendara para publicación como DIA-Final. Véase Colón Cortés I, supra, *772pág. 449. La única diferencia entre los hechos que contem-plamos ahora y los que tuvimos ante nosotros entonces, es que la JCA ha emitido la referida “recomendación favorable”. Ello satisface únicamente el requisito (d) de la See. 5.5.6.1 del Reglamento, supra. La ACT tenía el deber ministerial de atender los señalamientos del Panel Exami-nador recopilados en la Opinión de este Tribunal para así poner a la JCA en la posición de fiscalizar adecuadamente la evaluación ambiental del proyecto. Nada ha hecho la ACT para cumplir con los deberes ministeriales señalados.
Resulta claro que en Colón Cortés I, supra, este Tribunal determinó que ambas, tanto la JCA como la ACT, aun tenían deberes ministeriales que cumplir. Interpretar otra cosa resulta contrario a lo que expresamos en dicha Opinión. ¿Qué sentido tendría entonces el que le indicára-mos a las Comunidades que tenían disponibles el recurso de mandamus del Art. 20 de la Ley sobre Política Pública Ambiental, supra, “para hacer valer la obligación de la ACT’? De nada sirve la resolución favorable de la JCA, si la ACT no ha cumplido en la realidad con los requisitos sustantivos y procesales de la Reglamentación. Si la ACT no cumplió con requisito alguno de los enumerados en los incisos (a) a la (ch) de la See. 5.5.6.1 del Reglamento, supra, a pesar de que en Colón Cortés I, supra, le señalamos específicamente esta deficiencia, no podía considerar la DIA-P y su suplemento como DIA-Final. Ello, independien-temente de que la JCA haya avalado mediante resolución la inercia de la agencia proponente.
Ciertamente la resolución favorable de la JCA de una DIA, de ordinario, merece gran deferencia. No hay que olvidar que se trata de la agencia con conocimiento especializado encargada de fiscalizar el cumplimiento de la Ley sobre Política Pública Ambiental. No obstante dicha aprobación no necesariamente inmuniza a la agencia proponente de una reclamación subsiguiente. Una resolución aprobatoria no puede relevar a la agencia proponente de *773satisfacer en la realidad los requisitos establecidos en la Ley sobre Política Pública Ambiental y su reglamentación complementaria. Máxime bajo las circunstancias muy par-ticulares del presente caso, en el cual tanto el Panel Exa-minador de la propia JCA, como este Tribunal, pasaron juicio sobre los hechos y señalaron las serias deficiencias que adolecía la evaluación ambiental realizada por la agencia proponente en la DIA-P y su suplemento.
¿Cuál es entonces el rol de la JCA y el valor de su intervención en el proceso ambiental?:
Tiene la responsabilidad de velar por que la declaración de im-pacto ambiental presentada ante su consideración cumpla ca-balmente con todos los requisitos legales y reglamentarios pertinentes. Su rol fiscalizador incluye también constatar que el análisis de las consecuencias ambientales formulado por la agencia proponente en la declaración de impacto ambiental sea riguroso y completo, y que ofrezca al público toda la informa-ción pertinente. Misión II, supra, pág. 932.
De lo anterior se desprende claramente que la JCA tiene el deber ministerial de escrutar la evaluación ambiental realizada por la agencia proponente para comprobar el cumplimiento de los requisitos procesales y sustantivos impuestos por la política pública ambiental. No se disputa la deferencia que merecen las determinaciones de la JCA. Tampoco está en duda que la resolución aprobatoria de la JCA es un requisito previo indispensable para que una agencia proponente pueda contar con una DIA-Final. No obstante, el procedimiento de las declaraciones de impacto ambiental no otorga a dicha resolución valor propiamente adjudicativo. Véase Reglamento, supra, Introducción, in-ciso (7).
En última instancia, la responsabilidad de cumplir con los requisitos de la política pública ambiental y de contar con una DIA-Final corresponde a la agencia proponente, y esa responsabilidad continúa aunque la JCA haya aprobado una DIA-Final. Es la agencia proponente la que *774tiene la responsabilidad de decidir, luego de cumplir con todos los requisitos —y de contar con la aprobación de la JCA— cuándo cuenta con una DIA-Final:
La responsabilidad de cada Declaración de Impacto Ambiental recae totalmente sobre la agencia que propone la obra o activi-dad que pueda afectar sustancialmente el ambiente. Dentro de los límites que fijan la Ley Núm. 9 y las directrices de la Junta de Calidad Ambiental, corresponde al organismo gubernamen-tal auspiciador del proyecto decidir si requiere o no una Decla-ración, y determinar el contenido de ésta, así como la exactitud de sus datos y la solidez de sus juicios analíticos. (Enfasis suplido.) Reglamento, supra, Introducción, inciso (3).
Nótese la sabiduría de imponer sobre la agencia auspiciadora de un proyecto o decisión la responsabilidad de contar con una evaluación ambiental adecuada que incluya el aval de la JCA. La entidad proponente es la que siempre deberá responder directamente a los ciudadanos por las consecuencias de sus actos u omisiones, y estos últimos, a su vez, tendrán en todo momento disponibles los remedios establecidos en el Art. 20 de la Ley sobre Política Pública Ambiental, supra, para asegurarse que la agencia cumple con sus deberes. No podrá escudarse la agencia proponente tras el aval de la JCA para evadir sus responsabilidades. Cuando la gestión fiscalizadora de la JCA falle, la DIA no se prepare de buena fe, se haga de una manera proforma, o la acción propuesta tenga efectos imprevistos, las personas afectadas tienen, mediante el auto de mandamus establecido en el Art. 20, supra, el poder de recurrir a los tribunales para obligar a la agencia proponente a ajustar sus actos a la política pública ambiental. Véase Misión II, supra.
No pretendemos con nuestro dictamen debilitar a la JCA, ni restar valor a su labor fiscalizadora, sino clarificar la extensión de las responsabilidades directas e indelegables de la agencia que propone y promulga un proyecto. Insistimos en que, de ordinario, la resolución de *775la JCA aprobando el cumplimiento con la política pública ambiental merece gran deferencia, no sólo por parte de la agencia proponente, sino también de los tribunales al revisar. Sin embargo, esto no significa que vayamos a acep-tar ciegamente y sin el análisis correspondiente cualquier resolución emitida por la JCA sobre el asunto.
No debemos perder de vista el hecho de que el Art. 20 de la Ley sobre Política Pública Ambiental, supra, inmuniza a la JCA de toda responsabilidad en daños y perjuicios por incumplimiento con la política pública ambiental.(15) Ello, refuerza nuestra conclusión de que la agencia proponente de un proyecto tiene la responsabilidad directa de emitir una DIA-Final adecuada. La norma adoptada en el día de hoy deja la puerta abierta para otorgar remedio en situaciones excepcionales. El caso de autos, por sus hechos muy particulares, refleja que estamos ante una de éstas.
Como destacáramos anteriormente, Colón Cortés I, supra, fue resuelto después de emitido el suplemento, pero antes de que la JCA emitiera la Resolución 99-21-1. Allí recogimos algunos de los defectos que aún adolecía el su-plemento presentado por la ACT. Hicimos particular hinca-pié en la solicitud del Panel a los efectos de que la DIA-Final incluyera el impacto acumulativo de todos los segmentos del proyecto. En concreto, indicamos que la de-terminación de la JCA de que “cualquier proyecto de cons-trucción de carretera que conecte al evaluado en [ese] do-cumento ser[ía] tratado como un proyecto individual” resultaba contraria a sus propios actos. Enfatizamos que *776dicha determinación era “incompatible con el requeri-miento que hizo la propia Junta de Calidad Ambiental (en adelante J.C.A.) en su Resolución de 13 de mayo de 1993, al adoptar el informe del panel examinador, en cuanto a la necesidad de que la DIA-P discutiera el impacto ambiental acumulativo de todas las etapas del proyecto propuesto”. (Énfasis en el original.) Colón Cortés I, pág. 441 esc. 3. Cabe señalar que los comentarios de otras agencias espe-cializadas en cuestiones ambientales, incluidos en el apén-dice de la DIA-P, reflejan idéntica preocupación.
No obstante, la ACT hizo caso omiso a nuestros señalamientos. Simplemente acudió directamente a la JCA en busca de aval para su incumplimiento. La JCA por su parte, aun en ausencia de acto afirmativo alguno de la ACT para corregir las deficiencias previamente señaladas, emi-tió de manera proforma una resolución “aprobando” el su-plemento como DIA-Final.
Así, pues, por un lado, nos encontramos ante una situa-ción en la que la agencia proponente de un proyecto se empeña obstinadamente en evadir el escrutinio del im-pacto ambiental acumulativo de su propuesta. Mientras por el otro, vemos a la agencia encargada de salvaguardar nuestros recursos naturales, actuando en contra de sus propios actos y abdicando su deber fiscalizador.
Tras estudiar detenidamente la DIA-P, los informes del Panel Examinador y el suplemento a la luz, tanto de los requisitos establecidos en el Art. 4(c) de la Ley sobre Polí-tica Pública Ambiental, supra, como los de la Reglamenta-ción, no albergamos duda de que los incumplimientos de la ACT son múltiples y graves. Sin embargo, no resulta ni prudente ni necesario entrar en los méritos específicos de la Resolución 99-21 — 1 de la JCA. Como correctamente se-ñalan el Tribunal de Circuito y la ACT, esos planteamien-*777tos debieron examinarse mediante un recurso de revisión.(16)
Ahora bien, aún si presumiéramos la validez y correc-ción de la resolución aprobatoria emitida por la JCA en tomo a la ruta acortada, la ACT no ha cumplido aún con el deber ministerial de producir una DIA-Final para la tota-lidad de las etapas de la Ruta. La ACT carecía de discre-ción para ignorar este deber una vez señalado por el Panel Examinador y avalado por este Tribunal en una Opinión.
Pasemos ahora a examinar la postura de la ACT, de que el impacto ambiental de la ruta acortada debe evaluarse de forma independiente al resto del proyecto inicialmente propuesto.
B. Segmentación
La ACT sostiene la teoría que el acto de acortar la lon-gitud de la Ruta y dejar en suspenso la construcción de los tramos de Río Piedras a Carolina, y de Canóvanas a Río Grande, no constituye una fragmentación ilegal del pro-yecto con el fin de evadir el escrutinio ambiental. Basan su contención en que la ruta acortada constituye una fase au-tosuficiente que debe evaluarse de forma independiente a cualquier segmento que se le conecte eventualmente. Argu-yen que dicho tramo, por sí solo, cumple con los paráme-tros establecidos por el Reglamento del Consejo de Calidad Ambiental federal(17) (en adelante CEQ, que son sus siglas en inglés), aprobado al amparo de la Ley Federal de Polí-tica Pública Ambiental(18) (en adelante NEPA que son sus siglas en inglés). Entienden que conforme a las Guías de la Administración Federal de Carreteras (en adelante FHA que son sus siglas en inglés),(19) y su jurisprudencia inter-*778pretativa, la evaluación ambiental de la Ruta no ha sido ilegalmente fraccionada. Señalan, que por derivarse nues-tra ley de la NEPA, y ser el reglamento de la JCA similar al reglamento de la CEQ, dichos parámetros resultan decisi-vos al determinar si un proyecto ha sido indebidamente segmentado. Sus argumentos no nos convencen. Veamos.
Ciertamente este Tribunal ha reconocido el valor persuasivo que, de ordinario, gozan las interpretaciones de NEPA en materia ambiental. Ello, porque nuestra Ley sobre Política Pública Ambiental utilizó a NEPA como modelo. No obstante, hemos aclarado que este Tribunal está facultado para darle un contenido distinto a nuestra ley. Véase Mun. de San Juan v. J.C.A., supra, pág. 10. Aunque la letra de las disposiciones de ambas leyes sea parecida o incluso idéntica, la Ley sobre Política Pública Ambiental debe interpretarse a tono con nuestras particulares realidades jurídicas, geográficas, sociales y económicas. En el caso particular de la prohibición al fraccionamiento de proyectos hay varias consideraciones que han movido el ánimo de este Tribunal a desviarse de la interpretación propuesta por la ACT.
Sobre este particular, resulta importante resaltar que las cláusulas que prohíben la segmentación para efectos del escrutinio ambiental en nuestro reglamento fueron redactadas de forma distinta a su equivalente en el reglamento de la CEQ. Como veremos, las exigencias de nuestro Reglamento son mayores y más estrictas. Al evaluar la pretendida segmentación en el caso ante nos hay que sopesar, además, los objetivos del proyecto, según éstos han sido esbozados por la propia ACT, a la luz de las realidades geográficas del País. Si a todo esto se le añade que los comentarios sobre el proyecto que constan en el récord, hechos tanto por parte del panel examinador de la JCA, como por parte de otras agencias especializadas en recursos naturales, invariablemente contienen expresiones sobre el deber de evaluar conjuntamente el impacto ambien-*779tal de la totalidad de las etapas de la Ruta; no podemos menos que concluir que en este caso el proyecto ha sido indebidamente segmentado para propósitos de preparar la DIA-Final.
La Ley sobre Política Pública Ambiental establece como criterio general para determinar la necesidad de una DIA el que una decisión o acción afecte significativamente el ambiente. La Sec. 5.2.1(e) del Reglamento específicamente dispone que se requerirá la preparación de una DIA cuando el efecto significativo ocurra como consecuencia de “[cjualquier proyecto o acciones [sic] por etapas que individualmente no requerirán una DIA, pero que en conjunto podrían tener un impacto significativo acumulativo, el cual requiere una DIA que integre todas las etapas”. (Énfasis suplido.) Sec. 5.2.2(e) del Reglamento, pág. 17. Esto es, cuando las distintas etapas de un mismo proyecto tengan un impacto ambiental acumulativo, la preparación de una DIA para la totalidad de las fases es obligatoria.
La disposición antes citada va dirigida a evitar que la agencia proponente circunvale la necesidad de realizar una DIA sometiendo su acción o decisión al escrutinio ambien-tal por pedazos pequeños cuyo impacto ambiental no es significativo individualmente, pero que acumulativamente sí lo resulta. La See. 5.5.1.5 del Reglamento también exige que se evalúe en conjunto el impacto ambiental acumula-tivo de todo proyecto que ha de desarrollarse en etapas. En lo pertinente, la sección dispone:
Cuando se trate de un proyecto o acción que se contemple desa-rrollar por etapas, se preparará una DIA que incluya todo el proyecto, discutiendo cada etapa, así como el conjunto total de éstas. Si durante el desarrollo del proyecto se elimina, amplía o modifica sustancialmente el concepto original del proyecto, se deberá determinar si el cambio contemplado requiere prepara-ción de nueva DIA. Deberá tomarse en consideración, tanto las etapas ya desarrolladas como las propuestas y reflejar cual-quier cambio en diseño, tamaño, densidad, uso, demanda de servicios, necesidad de infraestructura y otros aspectos *780relevantes. (Énfasis suplido.) Reglamento, See. 5.5.1.5, págs. 25-26.
De modo que nuestra reglamentación, a pesar de permi-tir el desarrollo de proyectos por fases o etapas, manda que se incluyan la totalidad de éstas en la misma DIA. Ello, independientemente de que se contemple implementar las etapas subsiguientes de una propuesta en un futuro, o de que no haya absoluta certidumbre sobre su realización.
La reglamentación federal es más laxa. A diferencia de nuestro reglamento, el cual exige una DIA integral para todo proyecto que ha de desarrollarse por etapas, el reglamento de la CEQ sólo requiere una DIA conjunta para “propuestas o partes de propuestas estén tan estrechamente relacionadas entre sí que puedan considerarse como una sola acción”. (Traducción nuestra y énfasis suplido.) 40 C.F.R. sec. 1502.4(a).
Para determinar si dos (2) o más propuestas se encuentran lo suficientemente relacionadas para exigir que se evalúen en la misma DIA, la Sec. 1508.25 del reglamento de la CEQ establece que se tomen en consideración una serie de factores. A saber:
(a) Actions rather than unconnected single actions which means that they are closely related and therefore should be discussed in the same impact statement. Actions are connected if:
(1) Connected actions, which means that they are closely related and therefore should be discussed in the same impact statements. Actions are connected if they:
(i) Automatically trigger other actions which may require environmental impact statements.
(ii) Cannot o will not proceed unless other actions are taken previously or simultaneously.

(Hi) Are interdependent parts of a larger action and depend on the larger action for their justification.

(2) Cummulative actions, which when viewed with other proposed actions have cumulatively significant impacts and should therefore be discussed in the same impact statement. (Énfasis suplido.) 40 C.F.R. sec. 1508.25 (1996).
*781La ACT alega que para probar un reclamo de fragmen-tación impropia de un proyecto debe demostrarse, “por pre-ponderancia de la evidencia”, que el segmento propuesto:
a) no tiene términos lógicos;
b) no tiene utilidad independiente; y que
c) elimina la posibilidad de considerar alternativas.
Arguye que estos criterios corresponden a los estableci-dos en el reglamento de la FHA y analiza la ruta acortada a su amparo para concluir que se trata de un proyecto in-dependiente a cualquier tramo posterior. Se equivoca.
La ACT toma los criterios previamente enumerados de la See. 771.111 del reglamento de la FHA. Éste, además de ser de naturaleza ilustrativa, regula sólo el escrutinio inicial que hace la propia FHA, agencia proponente, sobre la adecuacidad de su DIA-P antes de someterla para la aprobación de la Agencia para la Protección del Ambiente federal (Environmental Protection Agency, en adelante EPA).(20) La referida reglamentación, convenientemente sintetizada por la ACT, en realidad provee lo siguiente:
(f) In order to ensure meaningful evaluation of alternatives and to avoid commitments to transportation improvements before they are fully evaluated, the action evaluated in each EIS or finding of no significant impact (FONSI) shall:
(1) Connect logical termini and he of sufficient length to address environmental matters on a broad scope;
(2) Have independent utility or independent significance, i.e., be usable and be a reasonable expenditure even if no additional transportation improvements in the area are made; and
*782(3) Not restrict consideration of alternatives for other reasonably foreseeable transportation improvements. (Énfasis suplido.) 23 C.F.R. sec. 771.111(f) (1992).
Cabe señalar que los criterios antes citados fueron adop-tados por una agencia que promulga y fomenta la construc-ción de carreteras, a quien conviene un estándar ambiental laxo, y no por la agencia encargada de custodiar el ambiente. Ahora bien, aún si analizáramos la ruta acor-tada bajo los criterios antes esbozados, nos veríamos forza-dos a concluir que el proyecto ha sido indebidamente fraccionado.
No nos convence el argumento que propone la ACT de que cualquier carretera que una a dos (2) ciudades tiene términos lógicos. Esto quizás pudiera resultar cierto en Es-tados Unidos, donde muchas de las ciudades cuentan con una población millonaria y se encuentran a una distancia considerable la una de la otra. Difícilmente puede argu-mentarse que los Municipios de Carolina y Canóvanas constituyen “ciudades” bajo estos estándares y que un seg-mento de “expreso controlado por peajes” entre ellos, por sí solo, tiene términos lógicos.
La insensatez de los “términos” de la ruta acortada la resalta el que la ACT continúe señalando como objetivo primordial de ésta el unir el AMSJ con el Este. Resulta evidente que para el logro de los fines esbozados, tendrán que construir tramos subsiguientes. No cuesta demasiado esfuerzo entender que un expreso que une a Carolina con Canóvanas, por sí solo, no provee una vía alterna entre el AMSJ y el Este. Tampoco vemos cómo puede justificarse la pérdida a largo plazo de áreas verdes con el beneficio a corto plazo de reducir en unos cuantos minutos el tiempo de recorrido entre un municipio y otro.
Al así resolver, no hemos podido abstraemos de la rea-lidad física de nuestro país. A diferencia de la mayoría de los estados cuya jurisprudencia cita la ACT, Puerto Rico es una isla pequeña, densamente poblada y con escasos recur-*783sos naturales. Tomamos conocimiento judicial de nuestras limitaciones geográficas y sociales, y no podemos ignorar-las al interpretar las leyes que se aprueban con el propó-sito de proteger el ambiente. Tampoco hemos podido obviar el que la protección al ambiente ostente en nuestra juris-dicción rango constitucional.
No se discute el hecho de que las obras de infraestructura puedan realizarse por etapas. Nada en la Ley sobre Política Pública Ambiental impide que los proyectos se desarrollen de este modo. Por el contrario, puede argumentarse que de ordinario las obras públicas de infraestructura, por sus costos y complicaciones, se van construyendo de esta manera. La Ley sobre Política Pública Ambiental contempla este supuesto, pero a su vez exige que en este tipo de desarrollos la DIA se prepare para la totalidad de las etapas planificadas. Ello, independientemente de que de inmediato sólo se vaya a construir una parte y que el resto del proyecto quede en suspenso para un futuro. Interpretar lo contrario derrotaría la utilidad de la DIA como instrumento de planificación ordenada a largo plazo y atentaría contra el objetivo primordial de la Ley sobre Política Pública Ambiental: la conservación ambiental y el uso prudente de nuestros recursos naturales. Ello cobra mayor relevancia cuando se trata de recursos no renovables y sumamente escasos en nuestra isla como son él terreno y los humedales.
No es la intención de este Tribunal usurpar o limitar l’á facultad de la ACT de decidir la longitud o ubicación de las carreteras en Puerto Rico. Nada de lo aquí resuelto debe interpretarse como que impide que la agencia pueda some-ter en el futuro un proyecto de carretera entre Canóvanas y Carolina. Sin embargo, la propuesta que se someta debe ser en realidad un nuevo proyecto, no un subterfugio para ir adelantando por segmentos la construcción de un pro-yecto mayor.
Reiteramos que, con respecto al proyecto que está ante *784nuestra consideración ahora, el acto de acortar la longitud de la Ruta y dejar en suspenso los tramos de Río Piedras a Carolina, y de Canóvanas a Río Grande, mientras se pro-cede a construir el trayecto entre Carolina y Canóvanas, no convierte a este último trayecto en uno independiente del resto de la propuesta. Claramente se trata del fracciona-miento de un plan más amplio, no de un proyecto nuevo de menor alcance y distinto al anterior.
Explicadas las razones por las cuales la ACT tiene el deber ministerial de producir una DIA-Final para la tota-lidad de las fases proyectadas para la Ruta, corresponde examinar los motivos por los cuales procede expedir el auto de mandamus para compelerla a ello.
C. Procedencia del “mandamus” bajo la Ley sobre Política Pública Ambiental
Tanto la ACT como el Tribunal de Circuito entienden que una vez la JCA emitió la Resolución 99-21-1 “apro-bando” el suplemento como DIA-Final para la Ruta, el auto de mandamus dejó de ser el recurso apropiado para revisar la validez de la determinación administrativa. Señalan que esta determinación tenía que cuestionarse mediante un re-curso de revisión administrativa cuya competencia exclu-siva es del Tribunal de Circuito. Razonó el foro apelativo que al ser el mandamus un recurso extraordinario, sólo procede “si se demuestra que el peticionario no tuvo ni tiene disponible un procedimiento ordinario”. Erró el Tribunal de Circuito en su interpretación.
El foro apelativo analiza la procedencia del mandamus en el presente caso bajo la figura establecida en el Art. 650 del Código de Enjuiciamiento Civil, 32 L.RR.A. see. 3422. Pierde de vista que en realidad se trata de una ley especial que ha adoptado un recurso extraordinario como el medio idóneo para remediar violaciones de sus preceptos. Por tanto, cuando se invoca el mandamus bajo el Art. 20 de la Ley sobre Política Pública Ambiental, su-*785¡ora, los principios rectores de la figura jurídica establecida en el Código de Enjuiciamiento Civil son aplicables sola-mente en tanto y en cuanto sean compatibles con la ley especial que lo ha adoptado como remedio. Cabe señalar que, hasta que la Ley sobre Política Pública Ambiental fue en-mendada en 1973, el mandamus era el único remedio dis-ponible para que los ciudadanos particulares afectados re-quirieran el cumplimiento específico con los preceptos de la Ley sobre Política Pública Ambiental.(21) La ley fue enmen-dada varias veces con el propósito de ampliar, no para dis-minuir, tanto las acciones disponibles por incumplimiento, como la capacidad para incoarlas.
El Art. 20 de la Ley sobre Política Pública Ambiental, supra, convierte al mandamus en una acción pública que permite a “cualquier persona natural o jurídica afectada” (id.) exigir al Estado el cumplimiento riguroso de su deber ministerial, constitucional y continuo, de conservar el ambiente y velar por el uso prudente de nuestros recursos. De esta forma, se facultó al ciudadano común, que es quien normalmente se ve directamente afectado por los problemas ambientales, con una forma simple de solicitar la observancia seria y escrupulosa de la política pública ambiental.
*786En Misión II, supra, reconocimos la procedencia del mandamus bajo la Ley sobre Política Pública Ambiental independientemente que existiese una “aprobación” por parte de la JCA de una DIA-P como DIA-Final. En aquella ocasión señalamos que al amparo del Art. 20 de la Ley sobre Política Pública Ambiental, supra, cualquier ciudadano con debido interés podía presentar tanto una acción en daños por la violación a la política pública ambiental, como un mandamus para que se cumpla con dicha política pública. Aclaramos que “la previa aprobación de una declaración de impacto ambiental no constituye necesariamente una defensa contra dichas acciones”. Misión II, supra, pág. 926. Al interpretar los remedios establecidos en la Ley sobre Política Pública Ambiental, resolvimos que éstos son “tanto para evitar como para atender daños al medio ambiente no previstos en una declaración de impacto ambiental o que resulten de una declaración que no fue preparada o aprobada de buena fe”. (Énfasis suplido.) Misión II, supra, pág. 926.
Ya en la presente Opinión hemos señalado la ex-tensión de los deberes que imponen la Ley sobre Política Pública Ambiental y su reglamentación complementaria a una agencia proponente con relación a la preparación de una DIA. En cuanto a los referidos mandatos de estirpe constitucional, los funcionarios públicos carecen de discreción. Esto es, vienen obligados a cumplir con las disposiciones de la Ley sobre Política Pública Ambiental y la reglamentación complementaria para salvaguardar el mandato constitucional. Véase Misión II, supra.
Tampoco tenía discreción la ACT para hacer caso omiso a un dictamen final de este Tribunal que establecía la ley del caso. Nuestra Opinión claramente indicaba a la ACT que la construcción de la Ruta era ilegal hasta tanto cum-pliera con su deber ministerial de emitir una DIA-Final para la totalidad de las fases de la Ruta conforme a lo requerido por la Constitución, la Ley, el Reglamento y el *787informe del Panel Examinador aprobado por la JCA. Aun así, y en abierta contravención a lo dispuesto por este Tribunal, continuó construyendo sin producir una DIA-Final adecuada. (22) La ACT ignoró las deficiencias señaladas y la JCA convalidó la inacción. La JCA no puede subsanar con tinta y papel los deberes ministeriales ignorados por la ACT.
El Tribunal de Circuito erró al interpretar que el mandamus instado por las Comunidades iba dirigido a revisar los méritos de la resolución emitida por la JCA. El mandamus sólo pretendía obligar a la ACT a dar cumplimiento a los deberes ministeriales indelegables que le impone el or-denamiento jurídico ambiental y que han sido reseñados en los incisos de esta Opinión. La ACT no tenía discreción para ignorar los requerimientos hechos por el Panel Exa-minador en el informe aprobado por la Junta de Gobierno de la JCA y reconocidos por este Tribunal. Sobre todo cuando en Colón Cortés I, supra, habíamos denunciado tanto la insuficiencia del suplemento, como lo contradicto-rio que resultaba el que la JCA avalara un proyecto segmentado. Procedió correctamente el Tribunal de Pri-mera Instancia, Sala de San Juan (Hon. Carmen Rita Vé-lez Borrás, Juez) al expedir el auto de mandamus para compeler a la ACT a emitir una DIA-Final para la totali-dad de las etapas proyectadas para la Ruta cumpliendo cabalmente con los deberes ministeriales que le impone la legislación ambiental.
No podemos finalizar sin antes expresar la profunda preocupación que nos surge al examinar la escueta y deficiente evaluación ambiental preparada por la ACT en este caso luego de haber tenido bajo su consideración, por espacio de aproximadamente seis (6) años, los señalamientos de deficiencias de la JCA. En concreto, nos preocupa la *788parquedad y ausencia de inventiva en la discusión de las alternativas a la Ruta. El ordenamiento no exige que se contemple toda alternativa posible a una acción propuesta. Sin embargo, la discusión de alternativas debe evidenciar que la agencia proponente dio seria consideración a solu-ciones alternas para el logro de sus objetivos. Ante todo, a tenor de la See. 5.3.7 del Reglamento, resulta imprescindi-ble que la discusión de alternativas incluya un análisis comparativo del impacto ambiental de implantar cada alternativa. Cabe destacar que la Sec. 1502.14 del regla-mento de la CEQ tan citado por la ACT dispone sobre el análisis de alternativas: “[t]his section is the heart of the environmental impact statement”. (Énfasis suplido.) 40 C.F.R. sec. 1502.14.
En el presente caso, la ACT tan sólo analizó comparati-vamente y descartó las pocas alternativas estudiadas ex-clusivamente a base de un criterio de costo monetario. Cu-riosamente, no se contemplaron soluciones innovadoras y de menor impacto ambiental para el problema de la con-gestión de tránsito que han sido implantadas exitosamente en otras vías del AMSJ, como son los cambios en la direc-ción del tráfico regulados por horario, los separadores de autopista móviles, la eliminación de semáforos mediante elevados o los sistemas de transportación masiva. En vez de utilizar la evaluación ambiental del proyecto para con-siderar si debía o no proseguirse con la propuesta, la ACT parece preparar una DIA para justificar la implantación de una decisión ya tomada. (23) Decisión tomada hace más de treinta (30) años,(24) cuando aún no había despertado la conciencia ambiental, ni se perfilaba el desparramamiento *789urbano que sufrimos hoy día como resultado de una pobre planificación.
Una vez más aclaramos que:
... al evaluar estos reclamos no intervenimos indebidamente con el funcionamiento de la Rama Ejecutiva. No se pretende paralizar una obra, sino asegurar que se cumpla con los requi-sitos estatutarios de estirpe constitucional, garantizar la con-servación del ambiente y la salud de los ciudadanos afectados. García Oyola v. J.C.A., 142 D.RR. 532, 539 (1997). Cuando el escrutinio de la JCA ha sido responsable e independiente y la agencia proponente ha cumplido cabalmente con sus deberes ministeriales, le hemos dado la merecida deferencia tanto a las determinaciones de la JCA, como a las actuaciones de la agen-cia proponente. Véase Misión II, supra.
Por los fundamentos que anteceden, a tenor de la See. 4 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, supra, y por estar conformes una mayoría ab-soluta del Tribunal, el Juez Presidente Señor Andréu Gar-cía, la Juez Asociada Señora Naveira de Rodón y los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri, se declara la inconstilucionalidad de la Sec. 1 de la Ley Núm. 324 de 6 de noviembre de 1999, supra, según se aplica a los hechos de este caso; ello, por haber sido apro-bada en violación al principio de separación de poderes.

Además, por estar conformes una mayoría de los Jueces, el Juez Presidente Señor Andréu García, la Juez Asociada Señora Naveira de Rodón y los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri, se revoca la senten-cia dictada por el Tribunal de Circuito de Apelaciones, Cir-cuito Regional de San Juan, y se confirma la sentencia emi-tida por el Tribunal de Primera Instancia, Sala Superior de San Juan, concediendo el auto de “mandamus” y el en-tredicho permanente contra la ACT y su presidente.


Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad en cuanto a los acápites I y II de la *790Opinión, concurrente en cuanto al resto del resultado orde-nado por la Mayoría y disidente en torno a aspectos impor-tantes de lo dictaminado en el acápite III. El Juez Asociado Señor Corrada Del Río disintió con una opinión escrita. El Juez Asociado Señor Rebollo López disintió sin opinión escrita. El Juez Asociado Señor Negrón García se inhibió.

 Las formas cortas siguientes serán usadas para referirse a los términos que aparecen en la columna de la izquierda, cuando se indique en la Opinión por un “en adelante”.
A. Términos B. En adelante
Addéndum a la declaración de impacto ambiental el suplemento
Administración Federal de Carreteras ' FHA
Agencia que lleva a cabo una acción o promulga agencia propo-una decisión que afecte significativamente el am- nente biente
Área Metropolitana de San Juan AMSJ
Autoridad de Carreteras y Transportación de ACT Puerto Rico
Colón y otros v. J.C.A., 148 D.P.R. 434 (1999) Colón Cortés I
Consejo de Calidad Ambiental CEQ
Declaración de impacto ambiental DIA
Declaración final de impacto ambiental DIA-Final
Declaración preliminar de impacto ambiental DIA-P
Environmental Protection Agency EPA
Junta de Calidad Ambiental JCA
Ley Federal de Política Pública Ambiental NEPA
el Manual conjuntamente con el Reglamento la Reglamentación *738Manual para la preparación, la evaluación y el uso el Manual de las declaraciones de impacto ambiental, 19 de diciembre de 1972, Junta de Calidad Ambiental
Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998) Misión I
Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908 (1998) Misión II
Reglamento sobre Declaraciones de Impacto Am- el Reglamento biental Núm. 3106, Junta de Calidad Ambiental, 4 de junio de 1984
Ruta 66 la Ruta
Vía expreso de 16 kms. (10 millas) desde el Muni- ruta acortada cipio de Carolina, a la altura de Plaza Carolina, hasta Canóvanas
Wanda Colón Cortés y las Comunidades Opuestas las Comunidades a la Ruta 66


 La See. 5.3.7 del Reglamento sobre Declaraciones de Impacto Ambiental Núm. 3106, Junta de Calidad Ambiental, 4 de junio de 1984, págs. 22-23 (en ade-lante el Reglamento) dispone el alcance que debe tener la discusión de alternativas:
“Deberá presentarse, a manera de comparación, el impacto ambiental de la ac-ción propuesta y de sus alternativas, de manera que se precisen las cuestiones bajo evaluación y se provean alternativas de selección para los funcionarios y el público. Las agencias deberán:
“a. Objetivamente considerar y evaluar toda alternativa razonable, y exponer en forma concisa las razones para excluir aquellas alternativas que sean eliminadas de [la] evaluación detallada.
“b. Dar consideración substancial a cada alternativa evaluada en forma deta-llada, incluyendo la acción propuesta, de manera que las personas que utilicen la DIA Puedan evaluar los méritos de cada alternativa.
“c. Incluir alternativas razonables que no estén dentro de la programación de la agencia proponente, a tenor con los planes de desarrollo de la región.
“ch. Incluir la alternativa de no llevar a cabo la acción propuesta.
“d. Identificar la alternativa preferida por la agencia proponente en la DIA Preliminar.
“e. Incluir las medidas de mitigación de efectos adversos al ambiente no discu-tidas en la acción o en las alternativas propuestas.” (Énfasis suplido.)


 Wanda Colón Cortés y las Comunidades Opuestas a la Ruta 66 (en adelante las Comunidades) sostuvieron, además, que la resolución de la Junta de Calidad Ambiental (en adelante JCA) era nula ab initio por haber ratificado lo que este Tribunal declaró ilegal en Colón Cortés y otros v. J.C.A., 148 D.P.R. 434 (1999), (en adelante Colón Cortés I) sin haberse remediado las deficiencias en el proceso ambien-tal señaladas en la Opinión.


 El señalamiento de error lee:
“Erró el Tribunal de Circuito de Apelaciones al concluir que: . una vez la Junta de Calidad Ambiental emitió la resolución 99-21-1 de 14 de junio de 1999, en la que autorizó la DIA-F para el “Proyecto PR 66”, el auto de mandamus dejó de ser el recurso apropiado y el Tribunal de Primera Instancia perdió competencia [jurisdicción] para revisar la validez de tal resolución”.


 La JCA fue parte en el primer pleito de revisión administrativa, Colón Cortés I, mas no así en la subsiguiente petición de mandamus, pues ésta iba dirigida úni-camente a que la Autoridad de Carreteras y Transportación (en adelante ACT) cum-pliera con sus deberes ministeriales.


 La doctrina de separación de poderes establece que, de ordinario, cada rama ejerce de forma exclusiva los poderes que le han sido asignados constitucionalmente. Sin embargo, la separación entre ramas no es tajante, la propia constitución, en ocasiones, delega poderes típicos de una rama en otra. Así por ejemplo, el Art. V de la Sec. II de nuestra Constitución, L.P.R.A., Tomo 1, al delegamos responsabilidad en la preparación y aprobación de los reglamentos para la administración de los tribunales nos asigna facultades legislativas individuales. De otra parte nos da facultad com-partida con la Legislatura y el Ejecutivo para aprobar reglas procesales y de evidencia. Igualmente, la Rama Legislativa ejerce facultades adjudicativas asigna-das constitucionalmente cuando realiza un proceso de residenciamiento.
Jurisprudencialmente hemos avalado como constitucional la delegación de fa-cultades legislativas y adjudicativas a agencias administrativas. Sin embargo, todas estas delegaciones se han hecho dentro de unos parámetros y siempre, a la larga, pueden ser revisadas por los tribunales.


 Véase la Sec. 19, Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.


 Véase la introducción a la Ley.


 El Sr. Sergio González, Director Ejecutivo de la Autoridad de Carreteras y Transportación, sustituto del demandado en el caso de epígrafe, incluso antes de presentar ante nos la moción de reconsideración a la orden de paralización que emi-timos el 5 de octubre de 1999, anunció que de este Tribunal resolverle adversamente, recurriría a la Legislatura para que enmendara el derecho vigente de forma tal que reautorizara la construcción. J.J. Pérez, “Miran a la Legislatura para reiniciar la Ruta 66”, El Nuevo Día, 8 de octubre de 1999, pág. 10. A los dos (2) días, se reafirmó. J.J. Pérez, “Sobre 30 años de polémicas con la Ruta 66”, El Nuevo Día, 10 de octubre de 1999, pág. 6. Por su parte, el Honorable Gobernador de Puerto Rico, Pedro Ros-selló González, aseguró que el proyecto iba a continuar y que “esto de estar dete-niendo las cosas, de una filosofía de inacción, por lo menos para nuestra administra-ción no es aceptable. Aquí vamos a hacer las cosas y las vamos a hacer lo más rápido posible”. Endosó, además, las alternativas que tenga el Presidente de la Cámara para “que estos proyectos se puedan seguir”. D.Y. Pérez, “Favorece Legislatura em-puje proyectos”, El Mundo, 9 de octubre de 1999, pág. 3. De otro lado, el Honorable Presidente Cameral, Edison Misla Aldarondo, “calificó como argumentaciones ‘frívo-las’ las que utilizó el Tribunal Supremo para detener ambos proyectos del Gobierno central”. D.Y. Pérez, “Cámara comienza a darle la vuelta a dictámenes”, El Mundo, 9 de octubre de 1999, pág. 3. Admitía el presidente cameral, además, que la ley era temporera (temporary), cuya intención era lidiar con un problema específico y ur-gente (specific and urgent). R. Fajardo, “Misla legislation aimed at restarting stalled projects”, The San Juan Star, 29 de octubre de 1999, pág. 5.


 Por no encontramos propiamente ante un recurso de revisión administra-tiva de una determinación de la JCA sobre la aprobación de una DIA, no son de aplicación ni la Ley Núm. 323 (3 L.P.R.A. sees. 2Í51, 2151 n. 2172 y 2172 n.), ni la See. 2 de la Ley Núm. 324 (12 L.P.R.A. see. 1139).


 En vista de la conclusión a la que llegamos respecto a la inconstitucionali-dad de la Sec. 1 de la Ley Núm. 324 (12 L.P.R.A. see. 1124), según ésta se intenta aplicar al caso ante nuestra consideración, no pasamos juicio sobre su constituciona-lidad según podría ser aplicada a otro caso.


 La Sec. 2.1(h) del Reglamento sobre Declaraciones de Impacto Ambiental, de la Junta de Calidad Ambiental, Reglamento Núm. 3106 de 1 de junio de 1984, pág. 6, (en adelante el Reglamento) define la declaración de impacto ambiental como “un proceso que analiza una propuesta acción gubernamental desde el punto de vista de su efecto sobre el ambiente, y los riesgos a la salud pública, según lo dispone el Artículo 4(C) de la Ley Número 9 del 18 de junio de 1970, según enmendada y las disposiciones aplicables de este Reglamento y que culmina en un Documento de Viabilidad Ambiental”.


 El Art. 4(c) de la Ley sobre Política Pública Ambiental, (12 L.P.R.A. see. 1124) dispone:
“Se ordena que al máximo grado posible se interpreten, implementen y admi-nistren todas las leyes y cuerpos reglamentarios vigentes en estricta conformidad con la política pública enunciada en este Capítulo. Así mismo, se ordena a los depar-tamentos, agencias, corporaciones públicas, municipios e instrumentalidades del Es-tado Libre Asociado de Puerto Rico y sus subdivisiones políticas, que en la imple-mentación de la política pública de este Capítulo, cumplan con las siguientes normas:
“(c) Incluir en toda recomendación o informe!,] propuesta de legislación y emitir, antes de efectuar cualquier acción o promulgar cualquier decisión gubernamental que afecte significativamente la calidad del medio ambiente, una declaración escrita y detallada sobre:
“(1) El impacto ambiental de la legislación propuesta, de la acción a efec-tuarse o de la decisión a promulgarse;
“(2) cual [es] quiera efectos adversos al medio ambiente que no podrán evi-tarse si se implementare la propuesta legislación, si se efectuare la acción o promul-gare la decisión gubernamental;
“(3) alternativas a la legislación propuesta, o a la acción o decisión guber-namental en cuestión;
“(4) la relación entre usos locales a corto plazo del medio ambiente del hombre y la conservación y mejoramiento de la productividad a largo plazo, y
“(5) cualquier compromiso irrevocable o irreparable de los recursos que estarían envueltos en la legislación propuesta si la misma se implementara, en la acción gubernamental si se efectuara o en la decisión si se promulgara.
“Antes de que el organismo concernido incluya o emita la correspondiente de-claración de impacto ambiental, el funcionario responsable del mismo consultará y obtendrá la opinión sobre la legislación propuesta, la acción a efectuarse o la decisión gubernamental a promulgarse tenga cualquier otro organismo gubernamental con jurisdicción o ingerencia [sic] sobre el impacto ambiental de dicha legislación, acción o decisión.
“Copias de dicha declaración de impacto ambiental y las opiniones de los orga-nismos consultados, se harán llegar a la Junta de Calidad Ambiental, al Gobernador y a los cuerpos legislativos. Además, se tendrán a la disposición del público y se acompañarán a la propuesta de legislación, acción o decisión para los correspondien-tes procesos de examen y estudio a través de los organismos gubernamentales.
“Se faculta a la Junta de Calidad Ambiental para aprobar reglamentos para implementar las disposiciones de este inciso.” (Corchetes suplidos y en el original, y énfasis suplido.)


 La Sec. 1.2(c) del Reglamento, pág. 1, establece: “El propósito de este Regla-mento es el de establecer los requisitos procesales y de contenido para la debida implementación del Art. 4 de la Ley sobre Política Pública Ambiental, según enmen-dada, y cumplir así con los objetivos de dicha Ley”.


 Al enmendarse el Art. 20 de la Ley sobre Política Pública Ambiental, supra, en 1973, se añadió una oración a los efectos de prohibir que se incoaran acciones en daños contra la JCA por falta de implantación de la Ley sobre Política Pública Ambiental. En lo pertinente, la disposición provee:
“Nada de lo dispuesto en este Capítulo podrá interpretarse como que permite una persona natural o jurídica incoar acciones en daños y perjuicios contra la Junta de Calidad Ambiental por falta de implementación de este Capítulo ...” 12 L.P.R.A. see. 1139 (Sup. 1974).


 Los peticionarios optaron por no usar este recurso el cual tenían disponible.


 Council on Environmental Quality Regulations, 40 C.F.R. secs. 1500 — 1517 (1996).


 National Environmental Policy Act, 42 U.S.C. sec. 4331 et seq.


 Federal Highway Administration Guidelines, 23 C.F.R. 771.111(f) (1992).


 Como se podrá notar, la reglamentación citada corresponde a la agencia que promulga el proyecto y no a la que fiscaliza el cumplimiento con la política pública ambiental. Además, entendemos que el esquema administrativo ambiental federal es distinto al nuestro. La función regulatoria se encuentra en una agencia, el Consejo de Calidad Ambiental federal (en adelante CEQ), y la fiscalizadora en otra, la Environmental Protection Agency (en adelante EPA). En Puerto Rico ambas funciones son realizadas por la JCA.


 Al aprobarse la ley en 1970, el Art. 19 (reenumerado Art. 20 en 1993) dis-ponía:
“Cualquier ciudadano podrá llevar acciones en daños y perjuicios en los tribu-nales de justicia contra ciudadanos particulares basados en daños que sufran púr violaciones a esta ley. Esta acción civil de daños y perjuicios es independiente y diferente de los procesos administrativos que se sigan en la Junta. Igualmente cual-quier ciudadano afectado por la falta de implementación de esta ley, podrá acudir al Tribunal Superior solamente para solicitar un mandamus [sic], disponiéndose que lo anterior no incluye acciones de daños y perjuicios.” (Enfasis suplido.) Art. 19 de la Ley Núm. 9 de 18 de junio de 1970, Leyes de Puerto Rico, pág. 425.
Como podrá notarse, antes sólo los ciudadanos particulares podían llevar accio-nes en daños, y únicamente contra otros ciudadanos particulares. También se esta-blecía el mandamus como remedio exclusivo para procurar el cumplimiento con la Ley. Mediante enmiendas se concedió capacidad a “toda persona natural o jurídica” para incoar las referidas acciones contra cualquier persona natural o jurídica. Ade-más, se descartó el adjetivo “solamente” eliminando así la exclusividad del mandamus como remedio para solicitar implantación de la Ley sobre Política Pública Ambiental.


 La JCA por su parte, abdicó su deber ministerial de fiscalizar el procedi-miento de planificación ambiental de forma rigurosa y concienzuda, aprobando una resolución pro forma que intenta relevar a la ACT de sus obligaciones.


 Véase la Sec. 1502.5 la cual exige la pronta preparación del documento ambiental para que pueda servir en el proceso de tomar decisiones, no para justificarlas. La referida sección dispone al respecto: “[t]he statement shall be prepared early enough so that it can serve practically as an important contribution to the decisionmaking process and will not be used to rationalize or justify decisions already made ...”. (Énfasis suplido.) 40 C.F.R. sec. 1502.5


 Véase el escolio 10.